Exhibit 10.1

EXECUTION VERSION

 

 

 

$250,000,000

CREDIT AGREEMENT

among

AOL INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of July 1, 2013

 

 

 

J.P. MORGAN SECURITIES LLC,

FIFTH THIRD BANK and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners,

and

FIFTH THIRD BANK and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Co-Syndication Agents and Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.        DEFINITIONS

     1   

1.1

 

Defined Terms

     1   

1.2

 

Other Definitional Provisions

     22   

SECTION 2.        AMOUNT AND TERMS OF COMMITMENTS

     22   

2.1

 

Revolving Commitments

     22   

2.2

 

Procedure for Revolving Loan Borrowing

     23   

2.3

 

Commitment Fees, etc.

     23   

2.4

 

Termination or Reduction of Revolving Commitments

     23   

2.5

 

Optional Prepayments

     23   

2.6

 

Conversion and Continuation Options

     24   

2.7

 

Limitations on Eurodollar Tranches

     24   

2.8

 

Interest Rates and Payment Dates

     24   

2.9

 

Computation of Interest and Fees

     25   

2.10

 

Inability to Determine Interest Rate

     25   

2.11

 

Pro Rata Treatment and Payments

     26   

2.12

 

Requirements of Law

     27   

2.13

 

Taxes

     28   

2.14

 

Indemnity

     31   

2.15

 

Change of Lending Office

     32   

2.16

 

Replacement of Lenders

     32   

2.17

 

Defaulting Lenders

     33   

2.18

 

Incremental Facilities

     35   

2.19

 

Extensions of Incremental Term Loans and Revolving Commitments

     36   

SECTION 3.        LETTERS OF CREDIT

     38   

3.1

 

L/C Commitment

     38   

3.2

 

Procedure for Issuance of Letter of Credit

     39   

3.3

 

Fees and Other Charges

     40   

3.4

 

L/C Participations

     40   

3.5

 

Reimbursement Obligation of the Borrower

     41   

3.6

 

Obligations Absolute

     41   

3.7

 

Letter of Credit Payments

     41   

3.8

 

Applications

     41   

SECTION 4.        REPRESENTATIONS AND WARRANTIES

     42   

4.1

 

Financial Condition

     42   

4.2

 

No Change

     42   

4.3

 

Existence; Compliance with Law

     42   

4.4

 

Power; Authorization; Enforceable Obligations

     42   



--------------------------------------------------------------------------------

4.5

 

No Legal Bar

     43   

4.6

 

Litigation

     43   

4.7

 

No Default

     43   

4.8

 

Ownership of Property

     43   

4.9

 

Intellectual Property

     43   

4.10

 

Taxes

     43   

4.11

 

Federal Regulations

     44   

4.12

 

Labor Matters

     44   

4.13

 

ERISA

     44   

4.14

 

Investment Company Act; Other Regulations

     44   

4.15

 

Subsidiaries

     44   

4.16

 

Use of Proceeds

     45   

4.17

 

Environmental Matters

     45   

4.18

 

Accuracy of Information, etc.

     45   

4.19

 

Security Documents

     46   

4.20

 

Solvency

     46   

4.21

 

Regulation H

     46   

4.22

 

OFAC

     46   

SECTION 5.        CONDITIONS PRECEDENT

     47   

5.1

 

Conditions to Initial Extension of Credit

     47   

5.2

 

Conditions to Each Extension of Credit

     48   

SECTION 6.        AFFIRMATIVE COVENANTS

     49   

6.1

 

Financial Statements

     49   

6.2

 

Certificates; Other Information

     50   

6.3

 

Payment of Taxes

     50   

6.4

 

Maintenance of Existence; Compliance

     50   

6.5

 

Maintenance of Property; Insurance

     51   

6.6

 

Inspection of Property; Books and Records; Discussions

     51   

6.7

 

Notices

     51   

6.8

 

Environmental Laws

     52   

6.9

 

Additional Collateral, etc.

     52   

6.10

 

Designation of Subsidiaries

     53   

6.11

 

Post-Closing Matters

     54   

SECTION 7.        NEGATIVE COVENANTS

     55   

7.1

 

Financial Condition Covenants

     55   

7.2

 

Indebtedness

     55   

7.3

 

Liens

     56   

7.4

 

Fundamental Changes

     59   

7.5

 

Disposition of Property

     59   

7.6

 

Restricted Payments

     61   

7.7

 

Investments

     61   



--------------------------------------------------------------------------------

7.8

 

Transactions with Affiliates

     63   

7.9

 

Swap Agreements

     63   

7.10

 

Changes in Reporting

     63   

7.11

 

Negative Pledge Clauses

     64   

7.12

 

Clauses Restricting Subsidiary Distributions

     64   

7.13

 

Lines of Business

     65   

SECTION 8.        EVENTS OF DEFAULT

     65   

SECTION 9.        THE AGENTS

     68   

9.1

 

Appointment

     68   

9.2

 

Delegation of Duties

     68   

9.3

 

Exculpatory Provisions

     68   

9.4

 

Reliance by Administrative Agent

     68   

9.5

 

Notice of Default

     69   

9.6

 

Non-Reliance on Agents and Other Lenders

     69   

9.7

 

Indemnification

     69   

9.8

 

Agent in Its Individual Capacity

     70   

9.9

 

Successor Administrative Agent

     70   

9.10

 

Arrangers, Documentation Agent and Syndication Agent

     70   

SECTION 10.      MISCELLANEOUS

     70   

10.1

 

Amendments and Waivers

     70   

10.2

 

Notices

     72   

10.3

 

No Waiver; Cumulative Remedies

     73   

10.4

 

Survival of Representations and Warranties

     73   

10.5

 

Payment of Expenses and Taxes

     73   

10.6

 

Successors and Assigns; Participations and Assignments

     74   

10.7

 

Adjustments; Set-off

     77   

10.8

 

Counterparts

     78   

10.9

 

Severability

     78   

10.10

 

Integration

     78   

10.11

 

GOVERNING LAW

     78   

10.12

 

Submission To Jurisdiction; Waivers

     78   

10.13

 

Acknowledgements

     79   

10.14

 

Releases of Guarantees and Liens

     79   

10.15

 

Confidentiality

     80   

10.16

 

WAIVERS OF JURY TRIAL

     80   

10.17

 

USA Patriot Act

     81   



--------------------------------------------------------------------------------

SCHEDULES: 1.1A   Revolving Commitments 1.1B   Mortgaged Property 1.1C  
Subsidiary Guarantors 4.4   Consents, Authorizations, Filings and Notices 4.15  
Material Subsidiaries 4.19(a)   UCC Filing Jurisdictions 4.19(b)   Mortgage
Filing Jurisdictions 6.11   Post-Closing Matters 7.2(d)   Existing Indebtedness
7.3(f)   Existing Liens 7.7(e)   Existing Investments 7.8   Existing
Transactions with Affiliates 7.11   Existing Agreements Containing Lien
Restrictions 7.12   Existing Restrictions on Subsidiary Distributions EXHIBITS:
A   Form of Guarantee and Collateral Agreement B   Form of Compliance
Certificate C   Form of Closing Certificate D   Form of Assignment and
Assumption E   Form of U.S. Tax Compliance Certificate F-1   Form of Increased
Facility Activation Notice—Incremental Term Loans F-2   Form of Increased
Facility Activation Notice—Incremental Revolving Commitments G   Form of New
Lender Supplement H   Form of Borrowing Notice



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of July 1, 2013, among AOL INC., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative agent.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1⁄2 of 1% and
(c) the Eurodollar Rate on such day (or, if such day is not a Business Day, the
next preceding Business Day) for a deposit in Dollars with a maturity of one
month plus 1.0%. Any change in the ABR due to a change in the Prime Rate, the
Federal Funds Effective Rate or such Eurodollar Rate shall be effective as of
the opening of business on the day of such change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Revolving Commitments and as the administrative agent for
the Lenders under this Agreement and the other Loan Documents, together with any
of its successors.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether through the ability to exercise voting power, by
contract or otherwise.

“Agents”: the collective reference to the Administrative Agent and any other
agent identified on the cover page of this Agreement.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Revolving
Commitment at such time and (b) thereafter, the sum of (i) the aggregate then
unpaid principal amount of such Lender’s Incremental Term Loans, if any, and
(ii) the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Applicable Margin”: (a) for each Loan other than Incremental Term Loans, the
rate per annum equal to (i) 1.00% in the case of ABR Loans and (ii) 2.00% in the
case of Eurodollar Loans; and



--------------------------------------------------------------------------------

(b) for Incremental Term Loans, such per annum rates as shall be agreed to by
the Borrower and the applicable Incremental Term Lenders as shown in the
applicable Increased Facility Activation Notice.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Arrangers”: the Joint Lead Arrangers and Joint Bookrunners identified on the
cover page of this Agreement.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

“Attributable Indebtedness”: on any date, in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
capital lease.

“Available Amount”: as of any date of determination, an amount equal to:

(a) $200,000,000 plus (b) the Cumulative Free Cash Flow Amount as of such date
minus (c) the aggregate amount of any (i) Restricted Payments made in reliance
on Section 7.6(e) prior to such date and (ii) Investments made in reliance on
Section 7.7(k) (net of return or realization on such Investments) prior to such
date.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

2



--------------------------------------------------------------------------------

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Loans having an interest rate
determined by reference to the Eurodollar Rate, such day is also a day for
trading by and between banks in Dollar deposits in the interbank eurodollar
market.

“Capital Expenditures”: for any period, (a) the additions to property, plant and
equipment and other capital expenditures (including software development costs)
of the Borrower and its Restricted Subsidiaries that are (or should be) set
forth in a consolidated statement of cash flows for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by the Borrower and its consolidated Subsidiaries during
such period.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided that,
for the avoidance of doubt, the adoption or issuance of any accounting standards
after the Closing Date will not cause any rental obligation that was not or
would not have been a Capital Lease Obligation prior to such adoption or
issuance to be deemed a Capital Lease Obligation.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Financial Services LLP (“S&P”) or P-1 by
Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one year from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may

 

3



--------------------------------------------------------------------------------

be) are rated at least A by S&P or A by Moody’s; (f) securities with maturities
of six months or less from the date of acquisition backed by standby letters of
credit issued by any Lender or any commercial bank satisfying the requirements
of clause (b) of this definition; (g) money market mutual or similar funds for
which substantially all of their investments are in assets satisfying the
requirements of clauses (a) through (f) of this definition; (h) money market
funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P or Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000, or
(i) Sterlings, Euros or in the case of any Foreign Subsidiary that is a
Restricted Subsidiary, such local currencies held by it from time to time in the
ordinary course of business.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made by a Foreign Subsidiary in a country outside the
United States, Cash Equivalents shall also include (i) investments of the type
and maturity described in the clauses above of foreign obligors, which
investments or obligors (or the parents of such obligors) have the ratings
described in such clauses or equivalent ratings from comparable foreign rating
agencies and (ii) other short-term investments utilized by Foreign Subsidiaries
that are Restricted Subsidiaries in accordance with normal investment practices
for cash management in investments analogous to the foregoing investments in the
clauses above.

“CFC”: a Person that is a “controlled foreign corporation” under Section 957(a)
of the Code.

“CFC Subsidiary”: as to any Person, any (a) subsidiary of such Person that is a
CFC, (b) subsidiary of such Person that directly or indirectly owns no material
assets other than the Capital Stock of one or more CFCs, (c) entity treated as
disregarded for U.S. federal income tax purposes that is treated for U.S.
federal income tax purposes as owning more than 65% of the voting stock of a
subsidiary described in clauses (a) or (b) of this definition or (d) subsidiary
of any subsidiary described in the foregoing clauses (a) or (b).

“Change of Control”: an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b) Continuing Directors cease to constitute a majority of the board of
directors of the Borrower.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is July 1, 2013.

“Code”: the Internal Revenue Code of 1986, as amended.

 

4



--------------------------------------------------------------------------------

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commitment Fee Rate”:  1⁄2 of 1% per annum.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated May 2013 and furnished to certain Lenders.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA”: for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) all interest expense, amortization or writeoff
of debt discount and debt issuance costs and commissions, discounts and other
fees and charges associated with Indebtedness (including the Loans) for such
period, (ii) the provision for federal, state, local and foreign income taxes
(including foreign withholding taxes, and including any interest, additions to
tax or penalties applicable thereto) payable by the Borrower and its Restricted
Subsidiaries for such period, (iii) depreciation and amortization expense
(including amortization of goodwill and other intangibles), (iv) non-cash
compensation expense, which does not represent a cash item in such period or in
any future period, arising from the granting of stock options, the granting of
stock appreciation rights and similar arrangements (including any strike price
reductions for dividends paid, repricing, amendment, modification, substitution
or change of any stock option, stock appreciation rights or similar
arrangements), (v) restructuring charges, accruals, or reserves and related
charges (including severance costs, lease termination payments and costs
associated with divestures and dispositions, in each case whether consummated
prior to or after the Closing Date); provided that any amounts increasing
“Consolidated EBITDA” pursuant to the foregoing clause (v) may not exceed
$50,000,000 in the aggregate over the term of this Agreement, (vi) non-recurring
litigation or claim settlement charges or expenses, (vii)(x) non-recurring
expenses or losses and (y) any fees, expenses or charges (including any
commissions, discounts, consultant’s costs and attorney’s costs) related to any
Investment, acquisition, Disposition, or recapitalization permitted hereunder or
the incurrence, issuance or prepayment (including redemption premiums) of any
Indebtedness permitted to be incurred hereunder and any refinancings thereof
(including all agency or trustee fees (including in connection with the Loans),
and any amendment or modification or supplement to the terms of any such
transactions or debt instruments (including the Loan Documents), in each case,
whether or not consummated and/or successful, (viii) any net loss from
discontinued operations or Dispositions made outside of the ordinary course of
business, (ix) other non-cash expenses or charges (including impairment charges
and any loss with respect to the cancellation or early extinguishment of
Indebtedness) of the Borrower and its Restricted Subsidiaries, which do not
represent a cash item in such period or any future period, (x) extraordinary
losses, (xi) unrealized foreign exchange losses resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Borrower and its Restricted Subsidiaries, (xii) expenses
and fees in connection with the prosecution or defense of intellectual property
rights and infringement actions and (xiii) unrealized losses (after any offset)
resulting from obligations in respect of Swap Agreements and the application of
Financial Accounting Standards Board Accounting Standards Codification 815
(Derivatives and Hedging); provided that any amounts increasing “Consolidated
EBITDA” pursuant to the foregoing clauses (vi), (vii) and (xii) may not exceed
the greater of (1) $50,000,000 and (2) 12.5% of “Consolidated EBITDA” during any
four consecutive fiscal quarter period, minus (b) the following to the extent
included in calculating such Consolidated Net Income: (i)

 

5



--------------------------------------------------------------------------------

federal, state, local and foreign income tax credits of the Borrower and its
Restricted Subsidiaries for such period, (ii) any net gain from discontinued
operations or Dispositions, (iii) all non-cash items increasing Consolidated Net
Income for such period, including any income or gain with respect to the
cancellation or early extinguishment of Indebtedness (but excluding any such
items which represent the reversal in such period of any accrual of in any prior
period or cash reserve for, anticipated cash charges where such accrual or
reserve is no longer required), (iv) unrealized gains (after any offset)
resulting from obligations in respect of Swap Agreements and the application of
Financial Accounting Standards Board Accounting Standards Codification 815
(Derivatives and Hedging), (v) any unusual or non-recurring income or gains and
(vi) extraordinary gains.

As of any date of determination and with respect to any applicable period,
Consolidated EBITDA shall be calculated on a pro forma basis to give effect to
any Specified Transaction consummated at any time on or after the first day of
such period and prior to the date of determination as if such Specified
Transaction occurred on the first day of such period.

“Consolidated Funded Indebtedness”: as of any date of determination, the
aggregate Indebtedness of the Borrower and its Restricted Subsidiaries at such
date to the extent the same would be set forth on a consolidated balance sheet
of the Borrower in accordance with GAAP (excluding items which appear solely in
the footnotes thereto).

“Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP, but excluding (i) annual agency fees paid to the
Administrative Agent and/or any other agent or trustee in connection with any
financing permitted hereunder and one-time financing fees paid in connection
with the transactions contemplated by the Loan Documents or any amendments,
waivers or other modifications of the Loan Documents and all other non-recurring
financing fees paid in connection with any financing permitted hereunder and
(ii) amortization of debt discounts, if any, or fees in respect of Swap
Agreements.

As of any date of determination and with respect to any applicable period,
Consolidated Interest Expense shall be calculated on a pro forma basis to give
effect to any Specified Transaction consummated at any time on or after the
first day of such period and prior to the date of determination as if such
Specified Transaction occurred on the first day of such period.

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Funded Indebtedness on such day minus the lesser of
(i) $100,000,000 and (ii) the amount of unrestricted cash and Cash Equivalents
of the Borrower and its Restricted Subsidiaries on a consolidated basis on such
day to (b) Consolidated EBITDA for such period.

“Consolidated Net Income”: for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Restricted Subsidiaries for that period in accordance with GAAP; provided that
Consolidated Net Income shall exclude any income (or loss) for such period of
any Person if such Person is not a Restricted Subsidiary, except that the
Borrower’s equity in the net income of any such Person for such period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such Period to the Borrower or a Restricted
Subsidiary as a dividend or other distribution.

 

6



--------------------------------------------------------------------------------

“Consolidated Total Assets”: at any time, all assets that would, in conformity
with GAAP, be set forth under the caption “total assets” (or any like caption)
on a consolidated balance sheet of the Borrower and the Restricted Subsidiaries
as measured as of the last day of the most recently-ended fiscal period prior to
the Closing Date for which financial statements are available.

“Continuing Directors”: the directors of the Borrower on the Closing Date, after
giving effect to the transactions contemplated hereby, and each other director,
if, in each case, such other director’s nomination for election to the board of
directors of the Borrower is recommended by greater than 50% of the then
Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Credit Party”: the Administrative Agent, the Issuing Lender or any other Lender
and, for the purposes of Section 10.13 only, any other Agent and the Arrangers.

“Cumulative Free Cash Flow Amount”: as of any date of determination, an amount
(which may not be less than zero) equal to the product of (a) the aggregate
cumulative sum of the Free Cash Flow Amounts for the Free Cash Flow Periods for
which the financial statements described in Sections 6.1(a) or (b) and
Section 6.1(c) have been delivered to the Administrative Agent on or prior to
such date multiplied by (b) (i) so long as the Consolidated Leverage Ratio does
not exceed 0.5 to 1.0, 100.0%, (ii) so long as the Consolidated Leverage Ratio
is greater than 0.5 to 1.0 but does not exceed 0.75 to 1.0, 75.0%, (iii) so long
as the Consolidated Leverage Ratio is greater than 0.75 to 1.0 but does not
exceed 1.0 to 1.0, 50.0%, (iv) so long as the Consolidated Leverage Ratio is
greater than 1.0 to 1.0 but does not exceed 2.0 to 1.0, 25% or (v) if the
Consolidated Leverage Ratio exceeds 2.0 to 1.0, 0.0%; provided that, for
purposes of this definition, the Consolidated Leverage Ratio shall be calculated
(x) on a pro forma basis after giving effect to any Restricted Payments to be
made on such date pursuant to Section 7.6(e), (y) assuming the full drawing
under the Revolving Commitments then in effect and (z) without giving effect to
any netting of unrestricted cash or Cash Equivalents.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that

 

7



--------------------------------------------------------------------------------

such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has become the subject of a Bankruptcy Event.

“Designated Non-Cash Consideration”: the fair market value (as determined by the
Borrower in good faith) of non-cash consideration received by the Borrower or a
Restricted Subsidiary in connection with a Disposition pursuant to
Section 7.5(k) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer delivered on the date of consummation
of such Disposition, setting forth the basis of such valuation.

“Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Capital Stock
that is not Disqualified Capital Stock and/or cash in lieu of fractional
shares), pursuant to a sinking fund obligation or otherwise (except as a result
of a change in control or asset sale so long as any right of the holders thereof
upon the occurrence of a change in control or asset sale event shall be subject
to the occurrence of the Revolving Termination Date), (b) is redeemable at the
option of the holder thereof (other than solely for Capital Stock that is not
Disqualified Capital Stock and/or cash in lieu of fractional shares), in whole
or in part (except as a result of a change in control or asset sale so long as
any right of the holders thereof upon the occurrence of a change in control or
asset sale event shall be subject to the occurrence of the Revolving Termination
Date), (c) requires the payment of any cash dividend or any other scheduled cash
payment constituting a return of capital or (d) is or becomes convertible into
or exchangeable for Indebtedness or any other Capital Stock that would
constitute Disqualified Capital Stock , in each case, prior to the date that is
ninety-one (91) days after the Revolving Termination Date; provided that if such
Capital Stock is issued to any plan for the benefit of employees of the Borrower
or its Restricted Subsidiaries or by any such plan to such employees, such
Capital Stock shall not constitute Disqualified Capital Stock solely because it
may be required to be repurchased by the Borrower or its Restricted Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Documentation Agent”: the Co-Documentation Agents identified on the cover page
of this Agreement, collectively.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or, with regard to
Materials of Environmental Concern, human health, as now or may at any time
hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

8



--------------------------------------------------------------------------------

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under subsection
(b), (c), (m) or (o) of Section 414 of the Code.

“ERISA Event”: (a) the failure of any Plan to comply with any provisions of
ERISA and/or the Code (and applicable regulations under either) or with the
material terms of such Plan; (b) the existence with respect to any Plan of a
non-exempt Prohibited Transaction; (c) any Reportable Event; (d) the failure of
any Group Member or ERISA Affiliate thereof to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived; (e) a determination that any Pension
Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA); (f) the filing pursuant to
Section 412 of the Code or Section 302 of ERISA of an application for a waiver
of the minimum funding standard with respect to any Pension Plan; (g) the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or the incurrence by any Group Member or any ERISA Affiliate
thereof of any liability under Title IV of ERISA with respect to the termination
of any Pension Plan, including but not limited to the imposition of any Lien in
favor of the PBGC or any Pension Plan; (h) the receipt by any Group Member or
any ERISA Affiliate thereof from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Pension Plan or to appoint a trustee
to administer any Pension Plan under Section 4042 of ERISA; (i) the failure by
any Group Member or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of the
Code; (j) the incurrence by any Group Member or any ERISA Affiliate thereof of
any liability with respect to the withdrawal or partial withdrawal from any
Pension Plan or Multiemployer Plan; (k) the receipt by any Group Member or any
ERISA Affiliate thereof of any notice, or the receipt by any Multiemployer Plan
from a Group Member or any ERISA Affiliate thereof of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, Insolvent, in Reorganization, in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), or terminated (within the meaning of Section 4041A of ERISA); (l) the
failure by any Group Member or any of its ERISA Affiliates to pay when due
(after expiration of any applicable grace period) any installment payment with
respect to Withdrawal Liability under Section 4201 of ERISA or (m) the failure
of any insured medical plan to satisfy the non-discrimination requirements of
Section 105 of the Code.

“Euro”: the single currency of participating members states of the European
Union.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to any Eurodollar Loan for any Interest Period,
the London interbank offered rate as administered by the British Bankers
Association (or any other person which takes over the administration of that
rate) for Dollars and period as appearing on pages LIBOR01 or LIBOR02 of the
Reuters Screen (or on any successor or substitute page on such screen, or on the
appropriate page of such other information service which publishes that rate
from time to time in place of Reuters; a “Screen Rate”) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period. In the absence of a period comparable to the Interest Period being
available as a Screen Rate, (a “Discontinued Interest Period”), then (provided
there are Screen Rates for other Interest Periods for Dollars) the LIBO Rate
shall mean the Interpolated Screen Rate as of approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period.
“Interpolated Screen Rate” means the rate per annum determined by the
Administrative Agent

 

9



--------------------------------------------------------------------------------

(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate which results from interpolating on a linear basis between:
(a) the Screen Rate for the longest period (for which that Screen Rate is
available for Dollars) which is less than the relevant Discontinued Interest
Period and (b) the Screen Rate for the shortest period (for which that Screen
Rate is available for Dollars) which exceeds the relevant Discontinued Interest
Period, each as of approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of the Discontinued Interest Period.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Revolving Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.16) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.13, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Revolving Commitment or to such Lender immediately before
it changed its lending office, (c) Taxes attributable to such Credit Party’s
failure to comply with Section 2.13(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

“Extended Incremental Term Loan”: as defined in Section 2.19(a).

“Extended Revolving Commitment”: as defined in Section 2.19(a).

“Extended Revolving Loan”: as defined in Section 2.19(a).

“Extension”: as defined in Section 2.19(a).

“Extension Offer”: as defined in Section 2.19(a).

“Facility”: each of (a) the Revolving Commitments and the extensions of credit
made thereunder (the “Revolving Facility”) and (b) the Incremental Term Loans
(the “Incremental Term Facility”).

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal

 

10



--------------------------------------------------------------------------------

funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for the day of such
transactions received by JPMorgan Chase Bank, N.A. from three federal funds
brokers of recognized standing selected by it.

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-U.S. law that is maintained or contributed to by any Group Member or any
ERISA Affiliate thereof.

“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to U.S. law and
is maintained or contributed to by any Group Member or any ERISA Affiliate
thereof.

“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Benefit Arrangement or Foreign
Plan; (b) the failure to register or loss of good standing with applicable
regulatory authorities of any such Foreign Benefit Arrangement or Foreign Plan
required to be registered; or (c) the failure of any Foreign Benefit Arrangement
or Foreign Plan to comply with any material provisions of applicable law and
regulations or with the material terms of such Foreign Benefit Arrangement or
Foreign Plan.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Forward-Looking Statements”: as defined in Section 4.18.

“Free Cash Flow Amount”: for any fiscal period of the Borrower, an amount equal
to (a) cash provided by operating activities of the Borrower and its Restricted
Subsidiaries for such fiscal period as reflected in the consolidated statement
of cash flows of the Borrower and its Restricted Subsidiaries for such fiscal
period prepared in accordance with GAAP minus (b) the actual cash amount paid by
the Borrower and its Restricted Subsidiaries in respect of Capital Expenditures
during such period minus (c) in the case of any fiscal period of the Borrower in
which cash provided by operating activities of the Borrower and its Restricted
Subsidiaries for such fiscal period is an amount less than zero, 100% of the
absolute value of any such deficit.

“Free Cash Flow Period”: each fiscal quarter of the Borrower, commencing with
the fiscal quarter ending June 30, 2013.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and

 

11



--------------------------------------------------------------------------------

applied immediately before such change shall have become effective until such
notice shall have been withdrawn by the Borrower or the Administrative Agent, as
the case may be, or such provision amended in accordance herewith.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange, any self-regulatory organization (including the
National Association of Insurance Commissioners) and any supra-national bodies
such as the European Union or the European Central Bank.

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith.

“Increased Facility Activation Date”: any Business Day on which any Lender shall
execute and deliver to the Administrative Agents an Increased Facility
Activation Notice pursuant to Section 2.18(a).

“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit F-1 or F-2, as applicable.

“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.

“Incremental Term Facility”: as defined in the definition of “Facility”.

 

12



--------------------------------------------------------------------------------

“Incremental Term Lenders”: (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.

“Incremental Term Loans”: any term loans made pursuant to Section 2.18(a).

“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Increased Facility Activation Notice, the maturity date
specified in such Increased Facility Activation Notice, which date shall not be
earlier than the Revolving Termination Date.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s business
and earn-out obligations that are contingent or, if fixed, promptly paid when
due), (c) all obligations of such Person evidenced by notes, bonds, debentures
or other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and Synthetic Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances
or letters of credit, (g) the liquidation value of all Disqualified Capital
Stock of such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, and (j) for the purposes of Section 8(e) only, all
obligations of such Person in respect of Swap Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor. The
amount of any Synthetic Lease Obligation as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) above, Other Taxes.

“Insolvent”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges in intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including copyrights, patents,
trademarks, trade secrets, technology, know-how and processes, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December (or, if an Event of Default is in existence, the
last day of each calendar month) to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan), the date
of any repayment or prepayment made in respect thereof.

 

13



--------------------------------------------------------------------------------

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the relevant Incremental Term Loans, as the case may be;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Investments”: as defined in Section 7.7.

“IRS”: the United States Internal Revenue Service.

“Issuing Lender”: each of JPMorgan Chase Bank, N.A. and any other Revolving
Lender approved by the Administrative Agent and the Borrower that has agreed in
its sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, in each case in its capacity as issuer of any Letter of
Credit. Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.

“L/C Commitment”: $30,000,000.

“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

 

14



--------------------------------------------------------------------------------

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”: the Borrower and each Subsidiary Guarantor.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Incremental Term Loans
or the Total Revolving Extensions of Credit, as the case may be, outstanding
under such Facility (or, in the case of the Revolving Facility, prior to any
termination of the Revolving Commitments, the holders of more than 50% of the
Total Revolving Commitments).

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations, or financial condition of the Borrower and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Material Subsidiary”: as of any date of determination, any Restricted
Subsidiary (other than a CFC Subsidiary (but including any CFC Subsidiary that
constitutes a CFC Subsidiary solely pursuant to clause (c) of the definition of
“CFC Subsidiary”)) (a) whose total assets at the last day of the period ending
on the last day of the most recent fiscal period for which financials have been
delivered pursuant to Section 6.1(a) or (b) were equal to or greater than 5.0%
of the Consolidated Total Assets of the Borrower and its Subsidiaries at such
date or (b) whose revenues during such period were equal to or greater than 5.0%
of the consolidated revenues of the Borrower and its Subsidiaries for such
period, in each case determined in accordance with GAAP; provided that if, at
any time and from time to time after the Closing Date, Restricted Subsidiaries
that are not Material Subsidiaries have, in the aggregate (i) total assets at
the last day of the most recent fiscal period for which financials have been
delivered pursuant to Section 6.1(a) or (b) equal to greater than 15.0% of the
Consolidated Total Assets of the Borrower and its Subsidiaries at such date or
(ii) revenues during such period equal to or greater than 15.0% of the
consolidated revenues of the Borrower and its Subsidiaries for such period, in
each case determined in accordance with GAAP, then the Borrower shall, on the
date on which financial statements for such periods are delivered pursuant to
this Agreement, designate in writing to the Administrative Agent one or more of
such Restricted Subsidiaries as “Material Subsidiaries” and comply with the
provisions of Section 6.9 applicable to such Restricted Subsidiary, to the
extent necessary to eliminate such excess.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

15



--------------------------------------------------------------------------------

“Minimum Extension Condition”: as defined in Section 2.19(b).

“Minimum Tranche Amount”: as defined in Section 2.19(b).

“Mortgaged Properties”: the real properties listed on Schedule 1.1B, as to which
the Administrative Agent for the benefit of the Lenders shall be granted a Lien
pursuant to the Mortgages.

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent.

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

“New Lender”: as defined in Section 2.18(b).

“New Lender Supplement”: as defined in Section 2.18(b).

“Non-U.S. Lender”: (a) if the Borrower is a U.S. Person, a Lender, with respect
to the Borrower, that is not a U.S. Person, and (b) if the Borrower is not a
U.S. Person, a Lender, with respect to the Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements and Specified Cash Management Agreements,
any affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Specified Swap Agreement, any Specified
Cash Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

“OFAC”: as defined in Section 4.22.

“OFAC Country”: as defined in Section 4.22.

“OFAC Listed Person”: as defined in Section 4.22.

“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed

 

16



--------------------------------------------------------------------------------

its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court, or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.16).

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan”: any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.

“Permitted Acquisition” : the purchase or other acquisition of Capital Stock of
or substantially all of the property and assets or business of any Person (or of
assets constituting a business unit, a line of business or a division of such
Person) that, upon the consummation thereof, will be a Restricted Subsidiary
owned directly by the Borrower or one or more Restricted Subsidiaries (including
as a result of a merger or consolidation, and provided that if the total cash
consideration paid by the Borrower or the Restricted Subsidiaries for such
purchase or acquisition exceeds $25,000,000, the Borrower or a Restricted
Subsidiary shall own directly at least 80% of the Capital Stock of such Person
upon the consummation thereof); provided further that, with respect to each such
purchase or other acquisition: (a) any such newly created or acquired Subsidiary
shall comply with the requirements of Section 6.9; (b) the acquired property,
assets or business of the Person to be (or the property of which is to be) so
purchased or otherwise acquired shall be in a business permitted by Section 7.13
of this Agreement; (c) immediately before and immediately after giving pro forma
effect to any such purchase or other acquisition, no Default or Event of Default
shall have occurred and be continuing; (d) immediately after giving effect to
such purchase or other acquisition, the Borrower and its Restricted Subsidiaries
shall be in pro forma compliance with all of the covenants set forth in
Section 7.1, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.1(a) or (b) and Section 6.1(c) as though such purchase or
other acquisition had been consummated as of the first day of the fiscal period
covered thereby; and (e) if the total consideration paid by the Borrower or the
Restricted Subsidiaries for such purchase or acquisition is at least
$25,000,000, the Borrower shall have delivered to the Administrative Agent, no
later than the date on which any such purchase or other acquisition is to be
consummated, a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this definition have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition.

“Permitted Refinancing”: as defined in Section 7.2(d).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

17



--------------------------------------------------------------------------------

“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA but excluding
any Multiemployer Plan), and any plan which is both an employee welfare benefit
plan and an employee pension benefit plan, and in each case in respect of which
any Group Member or any ERISA Affiliate thereof is (or, if such Plan were
terminated, would under Section 4062 or Section 4069 of ERISA be deemed to be)
an “employer” as defined in section 3(5) of ERISA.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

“Prohibited Transaction”: as defined in Section 406 of ERISA and Section 4975(c)
of the Code.

“Properties”: as defined in Section 4.17(a).

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043 as
in effect on the date hereof (no matter how such notice requirement may be
changed in the future).

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Revolving Commitments then in effect and (b) thereafter, the
sum of (i) the aggregate unpaid principal amount of the Incremental Term Loans
then outstanding and (ii) the Total Revolving Commitments then in effect or, if
the Revolving Commitments have been terminated, the Total Revolving Extensions
of Credit then outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, chief accounting officer, any vice president, treasurer, controller,
secretary or assistant secretary of the Borrower, but in any event, with respect
to financial matters, the chief financial officer, chief accounting officer,
treasurer or controller of the Borrower.

“Restricted Payments”: as defined in Section 7.6.

 

18



--------------------------------------------------------------------------------

“Restricted Subsidiary”: any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $250,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.1(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis. Notwithstanding the foregoing, in the case of Section 2.17 when a
Defaulting Lender shall exist, Revolving Percentages shall be determined without
regard to any Defaulting Lender’s Revolving Commitment.

“Revolving Termination Date”: July 1, 2018.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an

 

19



--------------------------------------------------------------------------------

unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured; provided that the amount of any contingent or disputed liability
at any time shall be computed as the amount that could reasonably be expected to
become an actual and matured liability at such time.

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card, foreign exchange or cash management services,
including in connection with any automated clearing house transfers of funds or
any similar transactions between the Borrower or any Subsidiary Guarantor and
any Lender or affiliate thereof (including letters of credit and bank guarantees
issued by any Lender or affiliate thereof in connection with any of the
foregoing in an aggregate amount not to exceed $5,000,000; provided that the
Lender or affiliate thereof providing any such letter of credit or bank
guarantee shall deliver a written notice to the Administrative Agent, signed by
the Borrower, designating such letter of credit or bank guarantee as a Specified
Cash Management Agreement hereunder).

“Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrower or any
Subsidiary Guarantor and any Person that is a Lender or an affiliate of a Lender
at the time such Swap Agreement is entered into.

“Specified Transaction”: any Investment, any disposition of all or substantially
all of the assets of any Restricted Subsidiary or of the Capital Stock of a
Subsidiary of the Borrower such that it is no longer a Subsidiary of the
Borrower or any division, business unit, line of business or facility used for
the operations of the Borrower or any of its Restricted Subsidiaries, any
incurrence or repayment of Indebtedness, any Restricted Payment, any designation
or redesignation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary and any asset classified as discontinued operations by the Borrower
or any Restricted Subsidiary, in each case if such transaction or event involves
consideration or payments, or is in an amount, as applicable, in excess of
$25,000,000.

“Sterling”: the lawful currency of the United Kingdom of Great Britain and
Northern Ireland.

“Subscription Access Business”: the business and assets that are related to, or
generate revenues periodically reported under, the subscription access service
referred to in the “Membership Group” segment in the Borrower’s financial
statements.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which a majority of the shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) for the election of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

 

20



--------------------------------------------------------------------------------

“Subsidiary Guarantor”: each of the Restricted Subsidiaries of the Borrower
listed on Schedule 1.1C and each other Restricted Subsidiary of the Borrower
that shall be required to become party to the Guarantee and Collateral Agreement
pursuant to Section 6.9.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Syndication Agent”: the Co-Syndication Agents identified on the cover page of
this Agreement, collectively.

“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Transferee”: any Assignee or Participant.

“Triggering Event”: as defined in Section 6.11.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Unrestricted Subsidiary”: (a) any Subsidiary of the Borrower designated as an
Unrestricted Subsidiary by the Borrower in writing to the Administrative Agent
on the Closing Date and (b) any Subsidiary of the Borrower designated as an
Unrestricted Subsidiary in accordance with Section 6.10 subsequent to the
Closing Date.

“U.S. Person”: a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 2.13(f)(ii)(B)(3).

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

21



--------------------------------------------------------------------------------

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof), (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower from time to time during the Revolving Commitment Period
in an aggregate principal amount at any one time outstanding which, when added
to such Lender’s Revolving Percentage of the L/C Obligations then outstanding,
does not exceed the amount of such Lender’s Revolving Commitment. During the
Revolving Commitment Period the Borrower may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Revolving Loans may
from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.6.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

 

22



--------------------------------------------------------------------------------

2.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to
(a) 1:00 P.M., New York City time, three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) 11:00 A.M., New York
City time, the same day as the requested Borrowing Date, in the case of ABR
Loans) (provided that any such notice of a borrowing of ABR Loans under the
Revolving Facility to finance payments required by Section 3.5 may be given not
later than 10:00 A.M., New York City time, on the date of the proposed
borrowing), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor. Any Revolving Loans made on the
Closing Date shall initially be ABR Loans. Each borrowing under the Revolving
Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Revolving Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof. Each
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 12:00 Noon, New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders and in like funds as received by the
Administrative Agent.

2.3 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the date hereof to the last day of the Revolving Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the date hereof.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.4 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans made on the effective date
thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect. Any notice of termination given by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or capital raising, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

2.5 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one Business

 

23



--------------------------------------------------------------------------------

Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.14. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Incremental Term Loans and Revolving Loans shall
be in an aggregate principal amount of $1,000,000 or a whole multiple thereof.
Any notice of prepayment given by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or capital
raising, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

2.6 Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert Eurodollar Loans to ABR Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 1:00 P.M., New York City
time, on the Business Day preceding the proposed conversion date, provided that
any such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto. The Borrower may elect from time to time
to convert ABR Loans to Eurodollar Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 11:00 A.M., New York
City time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor),
provided that no ABR Loan under a particular Facility may be converted into a
Eurodollar Loan (i) when any Event of Default has occurred and is continuing and
the Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions or (ii) if an Event of Default specified in clause (i) or (ii) of
Section 8(f) with respect to the Borrower is in existence. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such (i) when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations or (ii) if an Event of
Default specified in clause (i) or (ii) of Section 8(f) with respect to the
Borrower is in existence, and provided, further, that if the Borrower shall fail
to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

2.7 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (b) no more than ten Eurodollar Tranches shall be outstanding at any
one time.

2.8 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

24



--------------------------------------------------------------------------------

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to ABR
Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.9 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.8(a).

2.10 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

the Administrative Agent shall have received notice from the Majority Facility
Lenders in respect of the relevant Facility that the Eurodollar Rate determined
or to be determined for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (as conclusively certified by such Lenders) of
making or maintaining their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the

 

25



--------------------------------------------------------------------------------

relevant Facility requested to be made on the first day of such Interest Period
shall be made as ABR Loans, (y) any Loans under the relevant Facility that were
to have been converted on the first day of such Interest Period to Eurodollar
Loans shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans
under the relevant Facility shall be converted, on the last day of the
then-current Interest Period, to ABR Loans. Until such notice has been withdrawn
by the Administrative Agent, no further Eurodollar Loans under the relevant
Facility shall be made or continued as such, nor shall the Borrower have the
right to convert Loans under the relevant Facility to Eurodollar Loans.

2.11 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Revolving Commitments of the Lenders shall be made
pro rata according to the respective Revolving Percentages of the relevant
Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on any series of Incremental Term Loans shall be made
pro rata according to the respective outstanding principal amounts of the
Incremental Term Loans of such series then held by the Incremental Term Lenders.
The amount of each principal prepayment of the Incremental Term Loans of any
series shall be applied to reduce the then remaining installments of the
Incremental Term Loans of such series pro rata based upon the respective then
remaining principal amounts thereof. Amounts prepaid on account of the
Incremental Term Loans may not be reborrowed.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 9.7. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under

 

26



--------------------------------------------------------------------------------

this paragraph shall be conclusive in the absence of manifest error. If such
Lender’s share of such borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans under the relevant
Facility, on demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.11(e), 2.11(f), 2.13(e), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Lender to satisfy such Lender’s obligations
to it under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

2.12 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender or other Credit Party with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof:

(i) shall subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes and (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate; or

(iii) shall impose on such Lender any other condition (other than Taxes);

and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender or such other Credit Party, upon its demand, any
additional amounts necessary to compensate such Lender or such other Credit
Party for such increased cost or reduced amount receivable. If any

 

27



--------------------------------------------------------------------------------

Lender or such other Credit Party becomes entitled to claim any additional
amounts pursuant to this paragraph, it shall promptly notify the Borrower (with
a copy to the Administrative Agent) of the event by reason of which it has
become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.

(d) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

2.13 Taxes. (a) Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.13), the
amounts received by the applicable recipient equal the sum which would have been
received had no such deduction or withholding been made.

(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

 

28



--------------------------------------------------------------------------------

(c) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.13, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) The Borrower shall indemnify each Credit Party, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Credit Party or required to be withheld or
deducted from a payment to such Credit Party (and not otherwise compensated for
under Section 2.13(a)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.6(c) relating to the maintenance of
a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.13(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

29



--------------------------------------------------------------------------------

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

  (1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

  (2) executed originals of IRS Form W-8ECI;

 

  (3) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

 

  (4) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

30



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.13 (including by the payment of additional amounts
pursuant to this Section 2.13), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Each party’s obligations under this Section 2.13 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under the Loan Documents.

(i) For purposes of this Section 2.13, the term “Lender” includes the Issuing
Lender and the term “applicable law” includes FATCA.

2.14 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement

 

31



--------------------------------------------------------------------------------

or (c) the making of a prepayment of Eurodollar Loans on a day that is not the
last day of an Interest Period with respect thereto. Such indemnification may
include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

2.15 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.12 or 2.13(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts to
designate another lending office for any Loans affected by such event or assign
its rights and obligations hereunder to another of its offices, branches or
affiliates with the object of avoiding the consequences of such event ;
provided, that such designation is made on terms that, in the sole judgment of
such Lender, cause such Lender and its lending offices to suffer no economic,
legal or regulatory disadvantage, and provided, further, that nothing in this
Section shall affect or postpone any of the obligations of the Borrower or the
rights of any Lender pursuant to Section 2.12 or 2.13(a).

2.16 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.12 or 2.13(a) or if the Loan Parties are required to pay Indemnified
Taxes or additional amounts with respect thereto to any Governmental Authority
for the account of any Lender pursuant to Section 2.13(a), (b) becomes a
Defaulting Lender, or (c) does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any other Loan Document that requires the consent of each of the Lenders or
each of the Lenders affected thereby (so long as the consent of the Required
Lenders has been obtained), with a replacement financial institution; provided
that (i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 2.15 so as to eliminate the continued need for payment
of amounts owing pursuant to Section 2.12 or 2.13(a), (iv) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the Borrower
shall be liable to such replaced Lender under Section 2.14 if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement financial
institution shall be reasonably satisfactory to the Administrative Agent,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.12 or
2.13(a), as the case may be, (ix) any such replacement shall not be deemed to be
a waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender and (x) in the case of any
replacement pursuant to clause (c) above, the replacement financial institution
shall consent to such proposed amendment, supplement, modification, consent or
waiver. Each party hereto agrees that an assignment required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee, and that the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective.

 

32



--------------------------------------------------------------------------------

2.17 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.3(a);

(b) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;

(c) if any L/C Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Percentages but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Revolving Extensions of Credit plus such Defaulting
Lender’s L/C Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments and (y) such reallocation does not cause the aggregate
Revolving Extensions of Credit of any non-Defaulting Lender to exceed such
non-Defaulting Lender’s Revolving Commitment; provided that no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Lender only the Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section 8
for so long as such L/C Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.3(a)2.3 (a) and Section 3.3(a) shall be adjusted in accordance with
such non-Defaulting Lenders’ Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

 

33



--------------------------------------------------------------------------------

(d) so long as such Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.17(c), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.17(c)(i) (and such Defaulting
Lender shall not participate therein).

(e) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Lender hereunder; third, to cash collateralize the Issuing Lender’s
fronting exposure with respect to such Defaulting Lender in a manner reasonably
satisfactory to the Issuing Lender and the Administrative Agent; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(i) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (ii) cash collateralize the Issuing
Lender’s future fronting exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in a manner
reasonably satisfactory to the Issuing Lender and the Administrative Agent;
sixth, to the payment of any amounts owing to the Lenders or the Issuing Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Issuing Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or drawings under Letters of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations are held by the Lenders pro rata in accordance with the commitments
under the applicable Facility without giving effect to Section 2.17(c). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.17(e) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Issuing Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Lender shall not be required to
issue, amend

 

34



--------------------------------------------------------------------------------

or increase any Letter of Credit, unless the Issuing Lender shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the Issuing
Lender to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Percentage.

2.18 Incremental Facilities. (a) The Borrower and any one or more Lenders
(including New Lenders) may from time to time agree that such Lenders shall
make, obtain or increase the amount of their Incremental Term Loans or Revolving
Commitments, as applicable, by executing and delivering to the Administrative
Agents an Increased Facility Activation Notice specifying (i) the amount of such
increase and the Facility or Facilities involved, (ii) the applicable Increased
Facility Closing Date and (iii) in the case of Incremental Term Loans, (x) the
applicable Incremental Term Maturity Date, (y) the amortization schedule for
such Incremental Term Loans and (z) the Applicable Margin for such Incremental
Term Loans; provided, that (A) no Default or Event of Default exists or shall
exist immediately before or after giving effect to the incurrence of such
Incremental Term Loans or incremental Revolving Commitments, (B) on a pro forma
basis after giving effect to the incurrence of such Incremental Term Loans or
incremental Revolving Commitments (assuming the full drawing thereunder and
after giving effect to other permitted pro forma adjustment events and any
permanent repayment of Indebtedness after the beginning of the relevant
determination period but prior to or simultaneous with such borrowing), the
Borrower shall be in compliance with the financial covenants set forth in
Section 7.1, recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements shall have been (or shall
have been required to be) delivered pursuant to Section 6.1, (C) each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects (provided that if
any representation or warranty is by its terms qualified by materiality, such
representation shall be true and correct in all respects) immediately prior to,
and immediately after giving effect to, the incurrence of such Incremental Term
Loans or incremental Revolving Commitments, (D) the maturity date of any such
Incremental Term Loans shall be no earlier than the Revolving Termination Date,
(E) the interest rates and amortization schedule applicable to any Incremental
Term Facility shall be determined by the Borrower and the Lenders thereunder and
(F) any Incremental Term Facility shall be on terms and pursuant to
documentation to be determined (which may include provisions relating to
mandatory prepayments and prepayment premium), provided that such terms and
conditions shall be reasonably satisfactory to the Administrative Agent.
Notwithstanding the foregoing, (i) without the consent of the Required Lenders,
the aggregate amount of incremental Revolving Commitments and borrowings of
Incremental Term Loans shall not exceed $250,000,000 and (ii) without the
consent of the Administrative Agent, (x) each increase effected pursuant to this
paragraph shall be in a minimum amount of at least $25,000,000 and (y) no more
than five Increased Facility Closing Dates may be selected by the Borrower after
the Closing Date. No Lender shall have any obligation to participate in any
increase described in this paragraph unless it agrees to do so in its sole
discretion.

(b) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.18(a) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit G, whereupon such bank, financial institution or other entity (a “New
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement.

 

35



--------------------------------------------------------------------------------

(c) Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date with respect to the Revolving Facility, the Borrower shall
borrow Revolving Loans under the relevant increased Revolving Commitments from
each Lender participating in the relevant increase in an amount determined by
reference to the amount of each Type of Loan (and, in the case of Eurodollar
Loans, of each Eurodollar Tranche) which would then have been outstanding from
such Lender if (i) each such Type or Eurodollar Tranche had been borrowed or
effected on such Increased Facility Closing Date and (ii) the aggregate amount
of each such Type or Eurodollar Tranche requested to be so borrowed or effected
had been proportionately increased. The Eurodollar Rate applicable to any
Eurodollar Loan borrowed pursuant to the preceding sentence shall equal the
Eurodollar Rate then applicable to the Eurodollar Loans of the other Lenders in
the same Eurodollar Tranche (or, until the expiration of the then-current
Interest Period, such other rate as shall be agreed upon between the Borrower
and the relevant Lender.

(d) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans evidenced
thereby. Any such deemed amendment may be effected in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

2.19 Extensions of Incremental Term Loans and Revolving Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Incremental Term Loans with a like maturity date or
Revolving Commitments with a like maturity date, in each case on a pro rata
basis (based on the aggregate outstanding principal amount of the respective
Incremental Term Loans or Revolving Commitments with a like maturity date, as
the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Incremental Term Loans and/or Revolving
Commitments and otherwise modify the terms of such Incremental Term Loans and/or
Revolving Commitments pursuant to the terms of the relevant Extension Offer
(including by increasing the interest rate or fees payable in respect of such
Incremental Term Loans and/or Revolving Commitments (and related outstandings)
and/or modifying the amortization schedule in respect of such Lender’s
Incremental Term Loans) (each, an “Extension”, and each group of Incremental
Term Loans or Revolving Commitments, as applicable, in each case as so extended,
as well as the original Incremental Term Loans and the original Revolving
Commitments (in each case not so extended), being a “tranche”; any Extended
Incremental Term Loans shall constitute a separate tranche of Incremental Term
Loans from the tranche of Incremental Term Loans from which they were converted,
and any Extended Revolving Commitments shall constitute a separate tranche of
Revolving Commitments from the tranche of Revolving Commitments from which they
were converted), so long as the following terms are satisfied: (i) each of the
conditions set forth in Section 5.2 shall be satisfied at the time the offering
document in respect of an Extension Offer is delivered to the Lenders,
(ii) except as to interest rates (including any “LIBOR floor”), fees (including
upfront fees and OID), conditions precedent and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
Revolving Commitment of any Revolving Lender that agrees to an extension with
respect to such Revolving Commitment pursuant to an Extension (an “Extended
Revolving Commitment”; and the Loans thereunder, “Extended Revolving Loans”),
and the related outstandings, shall be a Revolving Commitment (or related
outstandings, as the case may be)

 

36



--------------------------------------------------------------------------------

with substantially the same terms as the original Revolving Commitments (and
related outstandings); provided that (x) subject to the provisions of
Section 3.1(c) to the extent dealing with Letters of Credit which mature or
expire after a maturity date when there exist Extended Revolving Commitments
with a longer maturity date, all Letters of Credit shall be participated in on a
pro rata basis by all Lenders with Revolving Commitments in accordance with
their Revolving Percentages (and except as provided in Section 3.1(c), without
giving effect to changes thereto on an earlier maturity date with respect to
Letters of Credit theretofore issued) and all borrowings under Revolving
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (A) payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings) and (B) repayments required upon the
maturity date of the non-extending Revolving Commitments), (y) at no time shall
there be Revolving Commitments hereunder (including Extended Revolving
Commitments) that have more than four different maturity dates and (z) the terms
and conditions applicable to any Extended Revolving Commitment may provide for
additional or different financial or other covenants or other provisions that
are agreed between the Borrower and the lenders thereof and applicable only
during periods after the Revolving Termination Date, (iii) except as to interest
rates, fees, amortization, final maturity date, premium, required prepayment
dates and participation in prepayments (which shall, subject to immediately
succeeding clauses (iv), (v) and (vi), be determined between the Borrower and
set forth in the relevant Extension Offer), the Incremental Term Loans of any
Incremental Term Lender that agrees to an extension with respect to such
Incremental Term Loans extended pursuant to any Extension (“Extended Incremental
Term Loans”) shall have substantially the same terms, taken as a whole as the
tranche of Incremental Term Loans subject to such Extension Offer until the
maturity of such Incremental Term Loans; provided that the terms and conditions
applicable to any Extended Incremental Term Loan may provide for additional or
different financial or other covenants or other provisions that are agreed
between the Borrower and the lenders thereof and applicable only during periods
after the maturity of the Incremental Loans that are not extended, (iv) the
final maturity date of any Extended Incremental Term Loans shall be no earlier
than the then latest maturity date hereunder and the amortization schedule
applicable to Extended Incremental Term Loans for periods prior to the then
latest maturity date hereunder may not be increased, (v) the weighted average
life of any Extended Incremental Term Loans shall be no shorter than the
remaining weighted average life of the Incremental Term Loans extended thereby,
(vi) any Extended Incremental Term Loans may participate on a pro rata basis or
a less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer, (vii) if the aggregate principal
amount of Incremental Term Loans (calculated on the face amount thereof) or
Revolving Commitments, as the case may be, in respect of which Incremental Term
Lenders or Revolving Lenders, as the case may be, shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Incremental Term Loans or Revolving Commitments, as the case may be, offered to
be extended by the Borrower pursuant to such Extension Offer, then the
Incremental Term Loans or Revolving Loans, as the case may be, of such
Incremental Term Lenders or Revolving Lenders, as the case may be, shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Incremental Term Lenders or Revolving Lenders, as the case may be, have accepted
such Extension Offer, (viii) all documentation in respect of such Extension
shall be consistent with the foregoing, (ix) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Borrower and (x) the Minimum
Tranche Amount shall be satisfied unless waived by the Administrative Agent.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 2.4, 2.5 or 2.11 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment; provided that (x) the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion

 

37



--------------------------------------------------------------------------------

and may be waived by the Borrower) of Incremental Term Loans or Revolving
Commitments (as applicable) of any or all applicable tranches be tendered and
(y) no tranche of Extended Incremental Term Loans shall be in an amount of less
than $25,000,000 (or, if less, the then aggregate outstanding amount of the
Incremental Term Loans) (the “Minimum Tranche Amount”), unless such Minimum
Tranche Amount is waived by the Administrative Agent. The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this Section
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Incremental Term Loans and/or Extended Revolving
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including
Sections 2.4, 2.5 or 2.11 or any other Loan Document that may otherwise prohibit
any such Extension or any other transaction contemplated by this Section).

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (i) the consent of each Lender agreeing to
such Extension with respect to one or more of its Incremental Term Loans and/or
Revolving Commitments (or a portion thereof) and (ii) with respect to any
Extension of the Revolving Commitments, the consent of the Issuing Lender, which
consent shall not be unreasonably withheld, conditioned or delayed. All Extended
Incremental Term Loans, Extended Revolving Commitments and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral and guaranteed on a pari passu
basis with all other applicable Obligations under this Agreement and the other
Loan Documents. The Lenders hereby irrevocably authorize the Administrative
Agent to enter into amendments to this Agreement and the other Loan Documents
with the Borrower as may be necessary in order to establish new tranches or
sub-tranches in respect of Revolving Commitments or Incremental Term Loans so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new tranches or sub-tranches, in each case on
terms consistent with this Section. Without limiting the foregoing, in
connection with any Extensions the respective Loan Parties shall (at their
expense) amend (and the Administrative Agent is hereby directed to amend) any
Mortgage (to the extent advised by local counsel to the Administrative agent)
that has a maturity date prior to the then latest maturity date so that such
maturity date is extended to the then latest maturity date (or such later date
as may be advised by local counsel to the Administrative Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 10 Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero. Each Letter of Credit shall
(i) be denominated in Dollars and (ii) expire no later than the earlier of
(x) the first anniversary of its date of issuance unless consented to by the
Issuing Lender and (y) the date that is five Business Days prior to the
Revolving Termination Date, provided that any Letter of Credit with a one-year
term may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (y) above).

 

38



--------------------------------------------------------------------------------

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

(c) If the maturity date in respect of any tranche of Revolving Commitments
occurs prior to the expiration of any Letter of Credit, then (i) if one or more
other tranches of Revolving Commitments in respect of which the maturity date
shall not have occurred are then in effect, (x) the outstanding Revolving Loans
shall be repaid pursuant to Section 2.5 on such maturity date in an amount
sufficient to permit the reallocation of the L/C Obligations relating to the
outstanding Letters of Credit contemplated by clause (y) below and (y) such
Letters of Credit shall automatically be deemed to have been issued (including
for purposes of the obligations of the Revolving Lenders to purchase
participations therein and to make payments in respect thereof pursuant to
Section 3.4) under (and ratably participated in by Lenders pursuant to) the
Revolving Commitments in respect of such non-terminating tranches up to an
aggregate amount not to exceed the aggregate principal amount of the Revolving
Commitments in respect of such non-terminating tranches at such time (it being
understood that (A) the participations therein of Revolving Lenders under the
maturing tranche shall be correspondingly released and (B) no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to immediately preceding clause (i), but without limiting
the obligations with respect thereto, the Borrower shall cash collateralize any
such Letter of Credit in a manner reasonably satisfactory to the Administrative
Agent and the Issuing Lender. If, for any reason, such cash collateral is not
provided or the reallocation does not occur, the Revolving Lenders under the
maturing tranche shall continue to be responsible for their participating
interests in the Letters of Credit; provided that, notwithstanding anything to
the contrary contained herein, upon any subsequent repayment of the Revolving
Loans, the reallocation set forth in clause (i) shall automatically and
concurrently occur to the extent of such repayment (it being understood that no
partial face amount of any Letter of Credit may be so reallocated). Except to
the extent of reallocations of participations pursuant to clause (i) of the
second preceding sentence, the occurrence of a maturity date with respect to a
given tranche of Revolving Commitments shall have no effect upon (and shall not
diminish) the percentage participations of the Revolving Lenders in any Letter
of Credit issued before such maturity date. Commencing with the maturity date of
any tranche of Revolving Commitments, the sublimit for Letters of Credit under
any tranche of Revolving Commitments that has not so then matured shall be as
agreed with such Revolving Lenders; provided that in no event shall such
sublimit be less than the sum of (x) the L/C Obligations of the Revolving
Lenders under such extended tranche immediately prior to such maturity date and
(y) the face amount of the Letters of Credit reallocated to such tranche of
Revolving Commitments pursuant to clause (i) above (assuming Revolving Loans are
repaid in accordance with clause (i)(x)).

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the

 

39



--------------------------------------------------------------------------------

issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each Fee
Payment Date after the issuance date. In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.125% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement (or in the
event that any reimbursement received by the Issuing Lender shall be required to
be returned by it at any time), such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Percentage of the amount
that is not so reimbursed (or is so returned). Each L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C Participant may have against the Issuing Lender,
the Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

 

40



--------------------------------------------------------------------------------

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 1:00 P.M., New York City time, on the Business Day immediately
following the day that the Borrower receives such notice. Each such payment
shall be made to the Issuing Lender at its address for notices referred to
herein in Dollars and in immediately available funds. Interest shall be payable
on any such amounts from the date on which the relevant draft is paid until
payment in full at the rate set forth in (x) until the Business Day next
succeeding the date of the relevant notice, Section 2.8(b) and (y) thereafter,
Section 2.8(c).

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

 

41



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

4.1 Financial Condition. The audited consolidated balance sheets of the Borrower
and its consolidated Subsidiaries as at December 31, 2012, and the related
consolidated statements of income and of cash flows for the fiscal year ended on
such date, reported on by and accompanied by an unqualified report from Ernst &
Young LLP, present fairly in all material respects the consolidated financial
condition of the Borrower and its consolidated Subsidiaries as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the fiscal year then ended. The unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at March 31, 2013, and the related
unaudited consolidated statements of income and cash flows for the three-month
period ended on such date, present fairly in all material respects the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the three-month period then ended (subject to
normal year-end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). As of the Closing
Date, no Loan Party nor any Subsidiary thereof has any material Guarantee
Obligations, contingent liabilities or liabilities for taxes, or any material
long-term leases or unusual forward or long-term commitments, including any
material interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this paragraph.

4.2 No Change. Since December 31, 2012, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. The Borrower and each Restricted Subsidiary
(a) is duly organized, validly existing and (if applicable) in good standing
under the laws of the jurisdiction of its organization, except, with respect to
any Restricted Subsidiary that is not a Material Subsidiary, to the extent that
the failure to be duly organized, validly existing and in good standing could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect,
(b) has the power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged (it being agreed that the existence or
adverse determination of any dispute, claim or litigation relating to
infringement of the intellectual property of others shall not constitute a
failure to comply with the representation in this clause (b), subject to the
requirements of Section 4.9), except to the extent that the failure to have such
power and authority, and legal right could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, (c) is duly qualified as a foreign
corporation or other organization and in good standing (if applicable) under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, except to the extent
that the failure to be qualified or in good standing could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect and (d) is
in compliance with all Requirements of Law except to the extent that the failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan

 

42



--------------------------------------------------------------------------------

Documents to which it is a party and, in the case of the Borrower, to authorize
the extensions of credit on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect, (ii) the filings
referred to in Section 4.19 and (iii) such consents, authorizations, filings,
notices or other actions, the failure of which to be obtained or made could not
reasonably be expected to have a Material Adverse Effect. Each Loan Document has
been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate in any material
respect any Requirement of Law and will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law (other than the Liens created by the Security
Documents).

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against the Borrower or any of its Restricted
Subsidiaries or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.

4.7 No Default. No Default or Event of Default has occurred and is continuing.

4.8 Ownership of Property. Each of the Borrower and each Restricted Subsidiary
has title in fee simple to, or a valid leasehold interest in, all its real
property, and good title to, or a valid leasehold interest in, all its other
property, in each case except where failure to have title in fee simple to, good
title to or a valid leasehold interest in could not reasonably be expected to
result in a Material Adverse Effect.

4.9 Intellectual Property. Each of the Borrower and each Restricted Subsidiary
owns, or is licensed to use, all Intellectual Property necessary for the conduct
of its business as currently conducted. No claim has been asserted and is
pending against the Borrower or any Restricted Subsidiary by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, except for any claim which could
not reasonably be expected to result in a Material Adverse Effect. The use by
each of the Borrower and each Restricted Subsidiary of its Intellectual Property
does not infringe the rights of any Person except for such infringement which
could not reasonably be expected to result in a Material Adverse Effect.

4.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material Tax returns that are required to be filed and has paid all
Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other Taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant

 

43



--------------------------------------------------------------------------------

Group Member); no Tax Lien has been filed, except as permitted by
Section 7.3(a), and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such Tax, fee or other charge, except, in each
case, as could not reasonably be expected to have a Material Adverse Effect.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect, in each case in
violation of the provisions of the regulations of the Board or (b) for any
purpose that violates the provisions of the regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against the Borrower or any Restricted Subsidiary pending or, to
the knowledge of the Borrower, threatened; (b) hours worked by and payment made
to employees of the Borrower and each Restricted Subsidiary have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters; and (c) all payments due from the Borrower or any
Restricted Subsidiary on account of employee health and welfare insurance have
been paid or accrued as a liability on the books of the Borrower or the relevant
Restricted Subsidiary to the extent required by GAAP.

4.13 ERISA. Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (a) the Borrower and each
Restricted Subsidiary and each of their respective ERISA Affiliates is in
compliance with the applicable provisions of ERISA and the provisions of the
Code relating to Plans and the regulations and published interpretations
thereunder; (b) no ERISA Event or Foreign Plan Event has occurred or is
reasonably expected to occur; and (c) all amounts required by applicable law
with respect to, or by the terms of, any retiree welfare benefit arrangement
maintained by the Borrower or any Restricted Subsidiary or any ERISA Affiliate
thereof or to which any of the Borrower or any Restricted Subsidiary or any
ERISA Affiliate thereof has an obligation to contribute have been accrued in
accordance with Statement of Financial Accounting Standards No. 106. The present
value of all accumulated benefit obligations under each Pension Plan (based on
the assumptions used for purposes of Accounting Standards Codification No. 715:
Compensation-Retirement Benefits) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than an immaterial
amount the fair market value of the assets of such Pension Plan allocable to
such accrued benefits, and the present value of all accumulated benefit
obligations of all underfunded Pension Plans (based on the assumptions used for
purposes of Accounting Standards Codification No. 715: Compensation-Retirement
Benefits) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than an immaterial amount the fair
market value of the assets of all such underfunded Pension Plans.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

4.15 Subsidiaries. As of the Closing Date, (a) Schedule 4.15 sets forth the name
and jurisdiction of incorporation of each Material Subsidiary and, as to each
such Material Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Borrower or any Restricted
Subsidiary, except as created by the Loan Documents.

 

44



--------------------------------------------------------------------------------

4.16 Use of Proceeds. The proceeds of the Loans shall be used to finance the
working capital needs and general corporate purposes of the Borrower and its
Restricted Subsidiaries, including any acquisition, capital expenditure,
Permitted Acquisition, Investment, or Restricted Payment permitted hereunder.

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by the Borrower or
any Restricted Subsidiary (the “Properties”) do not contain, and to the
knowledge of Borrower, have not previously contained, any Materials of
Environmental Concern in amounts or concentrations or under circumstances that
constitute or constituted a violation of, or could give rise to liability to the
Borrower or any Restricted Subsidiary under, any Environmental Law;

(b) neither the Borrower nor any Restricted Subsidiary has received any written
notice in the last five years of the Borrower’s or any Restricted Subsidiary’s
violation, alleged violation, non-compliance, liability or potential liability
pursuant to Environmental Laws with regard to any of the Properties or the
business operated by the Borrower or any Restricted Subsidiary (the “Business”),
nor does the Borrower have knowledge that any such notice will be received or is
being threatened;

(c) Materials of Environmental Concern from the Properties have not been
transported or disposed of by the Borrower or any of the Restricted Subsidiaries
in violation of, or in a manner or to a location that could give rise to
liability under, any Environmental Law, nor has the Borrower or any Restricted
Subsidiary generated, treated, stored or disposed of any Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any Restricted Subsidiary is or will be named as a party
with respect to the Properties or the Business, and neither the Borrower nor any
Restricted Subsidiary is subject to any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e) there has been no release or, to the knowledge of the Borrower, threat of
release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the Business or the Properties, in violation of or in
amounts or in a manner that could give rise to liability to the Borrower or any
Restricted Subsidiary under Environmental Laws;

(f) the Business is in compliance, and in the last five years has been in
compliance, with all applicable Environmental Laws, and to the knowledge of the
Borrower, there is no contamination at, under or about the Properties requiring
remedial action pursuant to any Environmental Law by the Borrower or any
Restricted Subsidiary; and

(g) neither the Borrower nor any Restricted Subsidiary has assumed any liability
of any other Person under Environmental Laws.

4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this

 

45



--------------------------------------------------------------------------------

Agreement or the other Loan Documents other than Forward-Looking Statements (as
defined below), contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum (as supplemented through the Closing Date), as of the date of this
Agreement), any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein,
taken as a whole, not misleading in light of the circumstances under which such
statements were made (giving effect to all supplements thereto). The
projections, pro forma financial information, forward looking statements and
estimates with respect to future performance (collectively, the “Forward-Looking
Statements”) contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

4.19 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Stock are delivered to the Administrative Agent (together with a
properly completed and signed stock power or endorsement), and in the case of
the other Collateral described in the Guarantee and Collateral Agreement, when
financing statements and other filings specified on Schedule 4.19(a) in
appropriate form are filed in the offices specified on Schedule 4.19(a), the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds thereof, as security for the Obligations (as
defined in the Guarantee and Collateral Agreement), in each case to the extent
security interests in such Collateral can be perfected by delivery of such
Pledged Stock or the filing of financing statements, as applicable, in each case
prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3).

(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable Lien on
the Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified on Schedule 4.19(b), each such
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
and the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), of first priority, subject only to Liens permitted by
Section 7.3. Schedule 1.1B lists, as of the Closing Date, each parcel of owned
real property located in the United States and held by the Borrower or any of
its Restricted Subsidiaries that has a value, in the reasonable opinion of the
Borrower, in excess of $15,000,000.

4.20 Solvency. As of the Closing Date, the Borrower is, together with all of its
Subsidiaries on a consolidated basis, Solvent.

4.21 Regulation H. Other than any Mortgaged Property with respect to which the
Borrower has delivered (or caused to be delivered) customary “flood
documentation” consistent with the documentation referred to in Section 5.1(i)
of this Agreement, no Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968.

4.22 OFAC. None of the Borrower or any Restricted Subsidiary, or to the best of
the Borrower’s knowledge, any of their respective Affiliates, is (a) a Person
whose name appears on the list

 

46



--------------------------------------------------------------------------------

of Specifically Designated Nationals and Blocked Persons published by the Office
of Foreign Assets Control of the U.S. Department of Treasury (“OFAC”) (each such
Person, an “OFAC Listed Person”), (b) a Person sanctioned by the United States
of America pursuant to any of the regulations administered or enforced by OFAC
or (c) a department, agency or instrumentality of, or otherwise controlled by or
acting on behalf of, directly or indirectly, (i) any OFAC Listed Person or
(ii) the government of a country the subject of comprehensive U.S. economic
sanctions administered by OFAC (an “OFAC Country”). In addition, no Loan nor the
proceeds from any Loan or Letter of Credit has been or will be used (A) to lend,
contribute, or provide, or has otherwise been made or will otherwise be made
available, for the purpose of funding any activity or business in any OFAC
Country or for the purpose of funding any prohibited activity or business of
(1) any Person located, organized or residing in any OFAC Country, (2) any OFAC
Listed Person or (3) to the Borrower’s knowledge, any Person majority owned by
or controlled by, or acting for or on behalf of, an OFAC Listed Person, absent
valid and effective licenses and permits issued by the government of the United
States or otherwise in accordance with applicable laws or (B) in any other
manner that will result in any violation by any Lender, any Issuing Lender or
the Administrative Agent of the sanctions administered or enforced by OFAC.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Person listed on Schedule 1.1A and
(ii) the Guarantee and Collateral Agreement, executed and delivered by the
Borrower and each Subsidiary Guarantor.

(b) [Reserved].

(c) Lien Searches. The Administrative Agent shall have received the results of a
recent Lien search with respect to each Loan Party, and such search shall reveal
no Liens on any of the assets of such Persons except for Liens permitted by
Section 7.3 or discharged on or prior to the Closing Date pursuant to
documentation reasonably satisfactory to the Administrative Agent.

(d) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable and documented fees and expenses of Simpson Thacher &
Bartlett LLP), on or before the Closing Date. If elected by the Borrower, all
such amounts will be paid with proceeds of Loans made on the Closing Date and
will be reflected in funding instructions, if any, given by the Borrower to the
Administrative Agent on or before the Closing Date.

(e) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.

 

47



--------------------------------------------------------------------------------

(f) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of Gibson Dunn & Crutcher LLP, counsel to the Borrower and
its Subsidiaries; and

(ii) the legal opinion of Julie Jacobs, General Counsel of the Borrower.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(g) Pledged Stock; Stock Powers; Pledged Notes. Except, in each case to the
extent otherwise agreed in Section 6.11, the Administrative Agent shall have
received (i) the certificates representing the shares of Capital Stock pledged
pursuant to the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Administrative Agent pursuant to the Guarantee and Collateral Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

(h) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.

(i) Flood Insurance. The applicable Loan Party shall have delivered to the
Administrative Agent (i) a “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to any Mortgaged Property that
is improved with one or more buildings and (ii) in the event any such Mortgaged
Property is located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area, (A) a notice
about special flood hazard area status and flood disaster assistance, duly
executed by the applicable Loan Party and (B) evidence of flood insurance, with
a financially sound and reputable insurer, naming the Administrative Agent as
mortgagee and loss payee, in an amount and otherwise in form and substance
reasonably satisfactory to the Administrative Agent and evidence of the payment
of premiums in respect thereof in form and substance reasonably satisfactory to
the Administrative Agent.

(j) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2(b) of the Guarantee and
Collateral Agreement.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent such

 

48



--------------------------------------------------------------------------------

representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date (provided that if any representation
or warranty is by its terms qualified by materiality, such representation or
warranty shall be true and correct in all respects).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Borrower shall
and shall cause each of its Restricted Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within the later of (i) 90 days after
the end of each fiscal year of the Borrower and (ii) the date of required
delivery to the SEC after giving effect to any permitted extension of time for
delivery (but in any event no later than 105 days after the end of each fiscal
year of the Borrower), a copy of the audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Ernst &
Young LLP or other independent certified public accountants of nationally
recognized standing; and

(b) as soon as available, but in any event not later than the later of (i) 45
days after the end of each of the first three quarterly periods of each fiscal
year of the Borrower and (ii) the date of required delivery to the SEC after
giving effect to any permitted extensions of time for delivery (but in any event
no later than 50 days after the end of each of the first three quarterly periods
of each fiscal year of the Borrower), the unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at the end of such quarter
and the related unaudited consolidated statements of income and of cash flows
for such quarter and the portion of the fiscal year through the end of such
quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments); and

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in paragraphs (a) and (b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be)
consistently throughout the periods reflected therein and with prior periods.

 

49



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the information required to be delivered by this
Section 6.1 shall be deemed to be delivered if (i) such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or (ii) such reports shall be available on the
website of the SEC or on the Borrower’s website at http://ir.aol.com (and a
confirming electronic correspondence is delivered or caused to be delivered by
the Borrower to the Administrative Agent providing notice of such availability).

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (d), to the relevant Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
pursuant to Section 7.1, except as specified in such certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, in the case of quarterly or annual financial statements, (i) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by the Borrower and each Restricted Subsidiary with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be, and (ii) to
the extent not previously disclosed to the Administrative Agent, (x) a
description of any change in the jurisdiction of organization of any Loan Party,
(y) a list of any registered Intellectual Property or applications therefor
acquired or filed by any Loan Party and (z) a description of any Person that has
become a Material Subsidiary, in each case since the date of the most recent
report delivered pursuant to this clause (ii) (or, in the case of the first such
report so delivered, since the Closing Date);

(c) promptly following receipt thereof, copies of any documents described in
(i) Section 101(f), 101(k) or 101(l) of ERISA that any Group Member or any ERISA
Affiliate may request or receive, as applicable, with respect to any
Multiemployer Plan and/or (ii) Section 101(f) of ERISA that any Group Member or
any ERISA Affiliate may receive with respect to a Pension Plan; provided, that
if the relevant Group members or ERISA Affiliates have not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plans, then, upon reasonable request of the Administrative Agent,
such Group Member or the ERISA Affiliate shall promptly make a request for such
documents or notices from such administrator or sponsor and the Borrower shall
provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof; and

(d) promptly, such additional financial and other information as any Lender,
through the Administrative Agent, may from time to time reasonably request.

6.3 Payment of Taxes. Pay and discharge as the same shall become due and
payable, all its Taxes, except where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
Borrower or the relevant Restricted Subsidiary and except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.4 Maintenance of Existence; Compliance. (a)(i) With respect the Borrower and
each Material Subsidiary only, preserve, renew and keep in full force and effect
its organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 7.4

 

50



--------------------------------------------------------------------------------

and except, in the case of clause (ii) above, to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(b) comply with all Requirements of Law except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

6.5 Maintenance of Property; Insurance. Except, in each case, where the failure
to do so, could not reasonably be expected to result in a Material Adverse
Effect, (a) keep all property useful and necessary in its business in good
working order and condition, ordinary wear and tear excepted and (b) maintain
with financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are usually insured against in the same general area by companies engaged in the
same or a similar business.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which entries that (i) are full, true and
correct in all material respects and (ii) are in conformity in all material
respects with GAAP and all Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent, upon reasonable prior notice during
normal business hours to visit and inspect any of its properties and examine and
make abstracts from any of its books and records (other than, in each case, any
privileged information) at any reasonable time and to discuss the business,
operations, properties and financial and other condition of the Borrower or any
Restricted Subsidiary with officers and employees of the Borrower or any
Restricted Subsidiary and with their independent certified public accountants
(it being understood that, in the case of any such meetings or advice from
independent accountants, the Borrower shall be deemed to have satisfied its
obligations under this Section 6.6 to the extent that it has used commercially
reasonable efforts to cause its independent accountants to participate in any
such meetings).

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any litigation, investigation or proceeding that may exist at any time
between the Borrower or any Restricted Subsidiary and any Governmental
Authority, that in either case, could reasonably be expected to have a Material
Adverse Effect;

(c) any litigation or proceeding affecting the Borrower or any Restricted
Subsidiary as to which an adverse determination is reasonably probable and
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect, or which relates to any Loan Document;

(d) the occurrence of any ERISA Event and/or Foreign Plan Event that, alone or
together with any other ERISA Events and/or Foreign Plan Events that have
occurred, could reasonably be expected to result in liability of the Borrower,
any Restricted Subsidiary or any ERISA Affiliate in an aggregate amount
exceeding $25,000,000 as soon as possible and in any event within 10 days after
the Borrower knows thereof; and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Notwithstanding the foregoing, the information required to be delivered by this
Section 6.7 shall be deemed to be delivered if such information shall have been
(i) posted by the Administrative Agent on an

 

51



--------------------------------------------------------------------------------

IntraLinks or similar site to which the Lenders have been granted access,
(ii) filed on Form 8-K and made available on the website of the SEC or posted on
the Borrower’s website at http://ir.aol.com (and, in each case a confirming
electronic correspondence is delivered or caused to be delivered by the Borrower
to the Administrative Agent providing notice of such availability) or
(iii) announced in a press release by the Borrower (and a confirming electronic
correspondence is delivered or caused to be delivered by the Borrower to the
Administrative Agent providing notice of such announcement).

6.8 Environmental Laws. (a) Comply in all material respects, and ensure
compliance in all material respects by all tenants and subtenants, if any, with
all applicable Environmental Laws, and obtain, maintain and comply in all
material respects with, and ensure that all tenants and subtenants obtain,
maintain and comply in all material respects with, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

6.9 Additional Collateral, etc. (a) With respect to any material property
acquired after the Closing Date by any Loan Party (other than (w) any property
constituting Excluded Assets (as defined in the Guarantee and Collateral
Agreement), (x) any property described in paragraph (b), (c) or (d) below,
(y) any property subject to a Lien expressly permitted by Section 7.3(n), and
(z) any Intellectual Property) as to which the Administrative Agent, for the
benefit of the Lenders, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent
reasonably deems necessary to grant to the Administrative Agent, for the benefit
of the Lenders, a security interest in such property and (ii) take all actions
reasonably necessary to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority security interest in such property
(subject to Liens permitted by Section 7.3), including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law. With respect to any registered
or applied for Intellectual Property acquired after the Closing Date by any Loan
Party (other than any (x) Intellectual Property constituting Excluded Assets
under the Guarantee and Collateral Agreement or (y) Intellectual Property
subject to a Lien expressly permitted by Section 7.3(n)) as to which the
Administrative Agent, for the benefit of the Lenders, does not have a perfected
Lien, promptly after notifying the Lenders of such Intellectual Property
pursuant to delivery of a certificate in accordance with Section 6.2(b)(y),
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent reasonably deems necessary to grant to the Administrative Agent, for the
benefit of the Lenders, a security interest in such Intellectual Property and
(ii) take all actions reasonably necessary to grant to the Administrative Agent,
for the benefit of the Lenders, a perfected first priority security interest in
such Intellectual Property (subject to Liens permitted by Section 7.3).

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $15,000,000 acquired after the
Closing Date by any Loan Party (other than (x) any such real property subject to
a Lien expressly permitted by Section 7.3(n) and (y) real property acquired by
any CFC Subsidiary other than any CFC Subsidiary that constitutes a CFC
Subsidiary solely pursuant to clause (c) of the definition of “CFC Subsidiary”),
promptly (i) execute and deliver a first priority Mortgage, in favor of the
Administrative Agent, for the benefit of the Lenders, covering such real
property, (ii) if requested in writing by the Administrative Agent, provide the
Lenders with (x) title and extended coverage insurance covering such real
property in an amount at least equal to the purchase price of such real property
(or such other amount as shall be reasonably specified by the

 

52



--------------------------------------------------------------------------------

Administrative Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate and (y) any consents or estoppels reasonably deemed
reasonably necessary by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent, (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent and (iv) deliver to
the Administrative agent a “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to any Mortgaged Property that
is improved with one or more buildings and in the event any such Mortgaged
Property is located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area, deliver to the
Administrative Agent (x) a notice about special flood hazard area status and
flood disaster assistance, duly executed by the applicable Loan Party and
(y) evidence of flood insurance, with a financially sound and reputable insurer,
naming the Administrative Agent as mortgagee and loss payee, in an amount and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent and evidence of the payment of premiums in respect thereof in form and
substance reasonably satisfactory to the Administrative Agent.

(c) With respect to any new Subsidiary (other than (x) an Unrestricted
Subsidiary or (y) a CFC Subsidiary (but including, solely for purposes of
subclause (iii) below, any CFC Subsidiary that constitutes a CFC Subsidiary
solely pursuant to clause (c) of the definition of “CFC Subsidiary”)) created or
acquired after the Closing Date by any Loan Party (which, for the purposes of
this paragraph (c), shall include any existing Subsidiary that ceases to be an
Unrestricted Subsidiary or CFC Subsidiary), promptly (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems reasonably necessary to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any Loan Party (subject to Liens permitted by Section 7.3), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member and (iii) cause such new Subsidiary, if a
Material Subsidiary, (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions reasonably necessary to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Subsidiary (subject to Liens permitted by
Section 7.3), including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit C, with appropriate insertions
and attachments.

(d) With respect to any new CFC Subsidiary (other than an Unrestricted
Subsidiary) created or acquired after the Closing Date by any Loan Party,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent reasonably
deems necessary to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first priority security interest in the Capital Stock of
such new CFC Subsidiary (subject to Liens permitted by Section 7.3) that is
owned by any such Loan Party (provided that in no event shall more than 65% of
the total outstanding voting Capital Stock of any such new CFC Subsidiary be
required to be so pledged) and (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Group Member, and take such other action as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein.

6.10 Designation of Subsidiaries. The board of directors (or any duly appointed
committee thereof) of the Borrower may at any time designate any Restricted
Subsidiary as an

 

53



--------------------------------------------------------------------------------

Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (a) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing,
(b) immediately after giving effect to such designation, the Borrower and its
Subsidiaries shall be in compliance, on a pro forma basis, with the covenants
set forth in Sections 7.1, 7.2 and 7.7 (and, as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance) and (c) no Subsidiary may be
designated as an Unrestricted Subsidiary or continue as an Unrestricted
Subsidiary if (i) it is a “Restricted Subsidiary” for the purpose of any other
Indebtedness of the Borrower or any of its Restricted Subsidiaries or (ii) the
Borrower or any Restricted Subsidiary provides any Guarantee or credit support
of any kind, including any undertaking, Guarantee, indemnity, agreement or
instrument that would constitute Indebtedness of any such Unrestricted
Subsidiary, or is directly or indirectly liable on such Indebtedness, as a
guarantor or otherwise, or any Indebtedness of such Unrestricted Subsidiary
contains a default that would permit, upon notice, lapse of time or both, any
holder of any Indebtedness of Borrower or any Restricted Subsidiary to declare a
default under such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity. The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower or the relevant Restricted Subsidiary (as applicable)
therein at the date of designation in an amount equal to the fair market value
of such Person’s (as applicable) investment therein and the Investment resulting
from such designation must otherwise be in compliance with Section 7.7. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time. The Unrestricted Subsidiaries of
the Borrower on the Closing Date have been identified in writing to the
Administrative Agent prior to the Closing Date.

6.11 Post-Closing Matters. To the extent not delivered on the Closing Date, the
Borrower shall, and shall cause each relevant Loan Party to meet the
requirements set forth on Schedule 6.11 within the time frames specified in such
Schedule; provided that in each case, the Administrative Agent may extend the
number of days for compliance, subject to such terms and conditions as the
Administrative Agent may determine in its sole discretion. No Mortgage delivered
in accordance with this Section 6.11 shall be required to be recorded in any
jurisdiction that applies a mortgage recording tax, documentary stamp tax or
intangible tax unless (a) the Consolidated Leverage Ratio as of the last day of
any fiscal quarter of the Borrower for the period of four consecutive fiscal
quarters then ending exceeds 2.00 to 1.00 or (b) an Event of Default shall have
occurred (the circumstances described in the foregoing clauses (a) and (b), each
a “Triggering Event”). Upon the occurrence of a Triggering Event, the
Administrative Agent shall be authorized to take all actions necessary to record
the applicable Mortgages. At the time such Mortgages are recorded, the Borrower
shall (i) pay all mortgage recording taxes, documentary stamp taxes, intangible
taxes, recording fees and other charges required to be paid in connection with
the recording of such Mortgages in the appropriate land records and (ii) cause
the title insurance company that issued the title insurance commitments referred
to on Schedule 6.11 to issue title insurance policies in accordance with such
commitments and otherwise in form and substance satisfactory to the
Administrative Agent. Failure by the Administrative Agent to record the
Mortgages immediately upon the occurrence of a Triggering Event or at the time
of any prior Triggering Event shall not be construed as a waiver of any rights
afforded to the Administrative Agent or the Lenders hereunder or under any other
Loan Document.

 

54



--------------------------------------------------------------------------------

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Borrower shall
not, and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly:

7.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any fiscal quarter of the Borrower, for the period of four
consecutive fiscal quarters of the Borrower then ending, to exceed 2.75 to 1.00.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as at the last day of any fiscal quarter of the Borrower, for the
period of four consecutive fiscal quarters of the Borrower then ending, to be
less than 3.00 to 1.00.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) (i) Indebtedness of the Borrower to any Subsidiary, of any Subsidiary
Guarantor to the Borrower or any other Subsidiary and of any Restricted
Subsidiary that is not a Subsidiary Guarantor to any other Restricted Subsidiary
that is not a Subsidiary Guarantor, and (ii) Indebtedness of any Restricted
Subsidiary that is not a Subsidiary Guarantor to the Borrower or any Subsidiary
Guarantor, provided that such Indebtedness is an Investment of the Borrower or
such Subsidiary Guarantor permitted by Section 7.7;

(c) Guarantee Obligations incurred (i) by the Borrower or any Restricted
Subsidiary of any Indebtedness of the Borrower or any other Loan Party permitted
to be incurred under this Agreement, (ii) by the Borrower or any other Loan
Party of Indebtedness otherwise permitted hereunder of any Subsidiary that is
not a Loan Party to the extent permitted by Section 7.7 and (iii) by any
Restricted Subsidiary that is not a Loan Party of Indebtedness of another
Restricted Subsidiary that is not a Loan Party;

(d) Indebtedness outstanding on the date hereof (other than Indebtedness
described in clause (e) of this Section 7.2) and either (x) disclosed in the
Borrower’s annual report on Form 10-K for the year ended December 31, 2012,
(y) to the extent not disclosed on such annual report and in excess of
$1,000,000 outstanding, listed on Schedule 7.2(d) or (z) otherwise permitted
hereunder, and in each case, any refinancings, refundings, renewals, exchanges
or extensions thereof or the issuance of any Indebtedness to defease or refund
the foregoing (in each case, without increasing, or shortening the maturity of,
the principal amount thereof (plus unpaid accrued interest and premium
(including tender premium) thereon and any committed or undrawn amounts and
underwriting discounts, fees, commissions and expenses related thereto)) (each,
a “Permitted Refinancing”);

(e) Indebtedness (including, without limitation, Capital Lease Obligations and
Synthetic Lease Obligations) secured by Liens permitted by Section 7.3(n) in an
aggregate principal amount not to exceed $200,000,000 at any one time
outstanding;

(f) [Reserved];

(g) obligations under Specified Cash Management Agreements and Indebtedness in
respect of other cash management arrangements, netting services, automatic
clearinghouse arrangements, overdraft protections and similar arrangements in
each case in connection with deposit accounts in the ordinary course of
business;

 

55



--------------------------------------------------------------------------------

(h) Indebtedness assumed or incurred in connection with a Permitted Acquisition,
so long as, on a pro forma basis after giving effect to the assumption of
Indebtedness, the Consolidated Leverage Ratio does not exceed 2.25 to 1.0;

(i) Indebtedness representing deferred compensation to employees of the Borrower
and the Restricted Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
constituting indemnification obligations in connection with Permitted
Acquisitions, transactions permitted by Section 7.4, Dispositions permitted by
Section 7.5, or other Investments permitted by Section 7.7;

(k) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(l) Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business in respect of workers compensation claims, health, disability
or other employee benefits or property, casualty or liability insurance or
self-insurance; provided that any reimbursement obligations in respect thereof
are reimbursed within 20 days following the incurrence thereof;

(m) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries, in each case in the ordinary
course of business or consistent with past practice;

(n) other unsecured or subordinated Indebtedness of the Borrower or its
Restricted Subsidiaries maturing at least 91 days after the Revolving
Termination Date (and not requiring any payment of principal prior to such date
other than any provision requiring an offer to purchase such Indebtedness as a
result of a change of control or asset sale ) so long as, after giving pro forma
effect to such incurrence, the Borrower is in compliance with the financial
covenants set forth in Section 7.1; provided that such Indebtedness of
Restricted Subsidiaries that are not Subsidiary Guarantors shall not exceed an
aggregate principal amount the greater of (x) of $50,000,000 and (y) 2.0% of the
Consolidated Total Assets attributable to such Restricted Subsidiaries that are
not Subsidiary Guarantors, in any case at any one time outstanding; and

(o) other Indebtedness of the Borrower or its Restricted Subsidiaries in an
aggregate principal amount not to exceed $50,000,000 at any one time
outstanding.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for Taxes that are not overdue for a period of more than 30 days or
that are being contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

 

56



--------------------------------------------------------------------------------

(c) (i) pledges or deposits in the ordinary course of business connection with
the Federal Employers Liability Act or any other workers’ compensation,
unemployment insurance and other social security legislation, other than any
Lien imposed by ERISA and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary;

(d) pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety, customs
and appeal bonds, performance and return of money bonds, bids, leases,
government contracts, trade contracts, agreements with public utilities, and
other obligations of a like nature (including letters of credit in lieu of any
such bonds or to support the issuance thereof) incurred in the ordinary course
of business, including those incurred to secure health, safety, insurance and
environmental obligations in the ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

(f) Liens in existence on the date hereof and either (x) disclosed in the
Borrower’s annual report on Form 10-K for the year ended December 31, 2012,
(y) to the extent not disclosed on such annual report and in excess of
$1,000,000 outstanding, listed on Schedule 7.3(f) or (z) or otherwise permitted
hereunder, in each case securing Indebtedness permitted by Section 7.2(d),
provided that no such Lien is spread to cover any additional property after the
Closing Date (other than proceeds and products thereof, and improvements or
accessions thereon);

(g) Liens securing judgments not constituting an Event of Default under
Section 8(h);

(h) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Restricted Subsidiary of the
Borrower or becomes a Restricted Subsidiary of the Borrower; provided that such
Liens were not created in contemplation of such merger, consolidation or
Investment and do not extend to any assets (other than proceeds and products
thereof, and improvements or accessions thereon) other than those of the Person
merged into or consolidated with the Borrower or such Restricted Subsidiary or
acquired by the Borrower or such Restricted Subsidiary (and its Subsidiaries),
and the applicable Indebtedness secured by such Lien is permitted under
Section 7.2(h);

(i) Liens on property of Restricted Subsidiaries that are not Subsidiary
Guarantors to secure Indebtedness or other obligations of such Restricted
Subsidiaries otherwise permitted by the Loan Documents;

(j) (i) leases, licenses, subleases or sublicenses granted to others (1) in the
ordinary course of business or (2) in connection with the settlement of any
claim, dispute or other litigation, which in each case of (1) and (2) do not
(x) interfere in any material respect with the business of the Borrower or any
Restricted Subsidiary, taken as a whole or (y) secure any Indebtedness, (ii) any
interest or title of a lessor, sublessor, licensor or sublicensor under leases,
subleases, licenses or sublicenses entered into by the Borrower or any of the
Restricted Subsidiaries in the ordinary course of business and covering only the
assets so leased, subleased, licensed or sublicensed and (iii) ground leases in
respect of real property on which facilities owned or leased by the Borrower or
any of its Subsidiaries are located;

 

57



--------------------------------------------------------------------------------

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law encumbering deposits or other
funds maintained with a financial institution (including the right of set off
relating to the establishment of depository relations with banks or other
financial institutions, relating to pooled deposit or sweep accounts of the
Borrower or any Restricted Subsidiary to permit satisfaction of overdraft or
similar obligations or relating to purchase orders and other agreements entered
into with customers of the Borrower or any Restricted Subsidiary) and which are
within the general parameters customary in the banking industry;

(l) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;

(m) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

(n) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

(o) Liens created pursuant to the Security Documents;

(p) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
(as to the Borrower and all Restricted Subsidiaries) $50,000,000 at any one
time;

(q) [Reserved];

(r) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder with respect to any acquisition that
would constitute an Investment permitted by this Agreement;

(s) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(t) Liens (i) on cash advances in favor of a seller of property to be acquired
in an Investment permitted pursuant to Section 7.6 to be applied against the
purchase price for such Investment and (ii) consisting of an agreement to
Dispose of any property in a Disposition permitted under Section 7.5, in each
case solely to the extent such Investment or Disposition, as the case may be,
would have been permitted on the date of the creation of such Lien;

 

58



--------------------------------------------------------------------------------

(u) Liens on Equity Interests of joint ventures (other than a Restricted
Subsidiary of the Borrower) or Unrestricted Subsidiaries securing obligations of
such joint ventures or Unrestricted Subsidiaries;

(v) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(w) Liens on cash or Cash Equivalents used to defease or to satisfy and
discharge Indebtedness in accordance with the agreements governing such
Indebtedness; and

(x) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

provided that, notwithstanding the foregoing, none of the Liens permitted by
clauses (a)-(d), clauses (f)-(i), or clauses (k)-(x) above may attach to any
Mortgaged Property.

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Restricted Subsidiary may merge, consolidate or amalgamate with, or
liquidate, wind up or dissolve into, or Dispose of all or substantially all of
its properties or business to (i) the Borrower, provided that the Borrower shall
be the continuing or surviving Person, or (ii) any one or more other Restricted
Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Restricted Subsidiary, the Subsidiary Guarantor shall be the continuing
or surviving Person;

(b) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (i) to the Borrower or to another Restricted Subsidiary (upon voluntary
liquidation or otherwise); provided that if the transferor in such a transaction
is a Subsidiary Guarantor, then the transferee must either be the Borrower or
another Subsidiary Guarantor; or (ii) pursuant to a Disposition permitted by
Section 7.5;

(c) any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation;

(d) any Restricted Subsidiary without material assets or business may liquidate
or dissolve after having disposed of all or substantially all of its assets in
accordance with this Agreement; and

(e) any Disposition of a Restricted Subsidiary that is permitted by Section 7.5
shall be permitted under this Section 7.4.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Restricted Subsidiary, issue or
sell any shares of such Restricted Subsidiary’s Capital Stock to any Person,
except:

(a) the Disposition (including, to the extent constituting a Disposition,
abandonment or cancellation) of obsolete, uneconomic, surplus, used or worn out
property (including Intellectual Property) in the ordinary course of business
and Dispositions of unused or surplus office space;

 

59



--------------------------------------------------------------------------------

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions consisting of any Lien permitted by Section 7.3 (including any
enforcement thereof), any Restricted Payment permitted by Section 7.6, any
Investment permitted by Section 7.7, and any Disposition pursuant to any Swap
Agreement permitted under Section 7.9;

(d) the sale or issuance or other Disposition of any Subsidiary’s Capital Stock
to the Borrower or any Subsidiary Guarantor;

(e) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(f) Dispositions pursuant to leases in the ordinary course of business
(including the renewals of existing office leases);

(g) Dispositions in the ordinary course of business of Cash Equivalents;

(h) Dispositions (i) from any Loan Party to any other Loan Party and (ii) from
any Restricted Subsidiary that is not a Loan Party to any other Restricted
Subsidiary that is not a Loan Party;

(i) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(j) Dispositions of accounts receivable in connection with the collection or
compromise thereof; and

(k) other Dispositions (excluding Dispositions of the Subscription Access
Business or any material portion or property thereof); provided that (i) such
Disposition shall be for no less than the fair market value of such property at
the time of such Disposition as determined in good faith by the Borrower and
(ii) the consideration for any such Disposition (or series of related
Dispositions) in excess of $50,000,000 consists of at least 75% cash
consideration (provided that for purposes of the 75% cash consideration
requirement (A) (1) the amount of any Indebtedness of the Borrower or any
Restricted Subsidiary (as shown on such person’s most recent balance sheet or in
the notes thereto) that is assumed by the transferee of any such assets, (2) the
amount of any trade-in value applied to the purchase price of any replacement
assets acquired in connection with such Disposition, (3) any securities received
by the Borrower or the applicable Restricted Subsidiary from such Disposition
that are converted by the Borrower or such Restricted Subsidiary into cash or
Cash Equivalents (to the extent of the Cash Equivalents received) within 180
days following the closing of the applicable Disposition shall be deemed to be
cash and (4) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (4), not in
excess of the greater of (x) $50,000,000 or (y) 2.0% of the Consolidated Total
Assets of the Borrower, shall be deemed to be cash and (B) Cash Equivalents and
marketable U.S. debt securities (determined in accordance with GAAP) shall be
deemed to be cash).

 

60



--------------------------------------------------------------------------------

7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of the Borrower or any Restricted Subsidiary, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
the Borrower or any Restricted Subsidiary (collectively, “Restricted Payments”),
except that:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower, any
other Restricted Subsidiary and any other Person that owns Capital Stock of such
Subsidiary, ratably according to their respective holdings of the type of
Capital Stock in respect of which such Restricted Payment is being made;

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Capital Stock of such
Person;

(c) the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire Capital Stock issued by it with the proceeds received from the
substantially concurrent issue of new shares of its Capital Stock;

(d) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower may make payments in respect of its Capital Stock
pursuant to employee stock options, compensation plans, employment agreements
and similar agreements upon the death, disability or termination of employment
of the applicable employees for the repurchase, retirement or other acquisition
or retirement for value of Capital Stock of the Borrower or any Restricted
Subsidiary held by any future, present or former employee, director or
consultant (or any spouses, domestic partners, partners in civil union, former
spouses, former domestic partners, former partners in civil union, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing), provided that the sum of all such payments under this clause
(d) shall not exceed $30,000,000 in the aggregate on and after the Closing Date;

(e) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower may make Restricted Payments in an aggregate amount not
to exceed the Available Amount;

(f) [Reserved];

(g) to the extent constituting a Restricted Payment, any Lien permitted by
Section 7.3 (including enforcement thereof), any transaction permitted by
Section 7.4, any Disposition permitted by Section 7.5, any Investment permitted
by Section 7.7;

(h) to the extent constituting a Restricted Payment, the payment of any amount
owing (but not yet made as of the Closing Date) in respect of the special
dividend of the Borrower announced on August 27, 2012 with respect to restricted
stock units that had not vested as of the Closing Date; provided that the sum of
all such Restricted Payments under this clause (h) shall not exceed $10,000,000
in the aggregate on and after the Closing Date.

7.7 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss;

 

61



--------------------------------------------------------------------------------

(b) investments in Cash Equivalents;

(c) (i) Guarantee Obligations permitted by Section 7.2; (ii) Guarantee
Obligations of the Borrower or any Restricted Subsidiaries in connection with
the obligations of the Borrower or any other Loan Party in respect of
Investments permitted by this Section 7.7; (iii) Guarantee Obligations of any
Restricted Subsidiary that is not a Loan Party in connection with the
obligations of any other Restricted Subsidiary that is not a Loan Party in
respect of Investments permitted by this Section 7.7; and (iv) guarantees by the
Borrower or any Restricted Subsidiary of contractual obligations of any
Subsidiary in the ordinary course of business;

(d) loans and advances to employees of the Borrower or any Restricted Subsidiary
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for the Borrower and all Restricted
Subsidiaries not to exceed $5,000,000 at any one time outstanding;

(e) (i) Investments by the Borrower and its Restricted Subsidiaries (other than
in other Restricted Subsidiaries) outstanding on the date hereof and, to the
extent not disclosed in the Borrower’s annual report on Form 10-K for the year
ended December 31, 2012 or otherwise disclosed to the Administrative Agent prior
to the date hereof, listed on Schedule 7.7(e) and any modification, replacement,
renewal, extension or reinvestment thereof, so long as the aggregate amount of
all Investments pursuant to this clause (e)(i) is not increased at any time
above the amount of such Investments existing or so contemplated on the date
hereof, except as otherwise permitted by this Section 7.7, (ii) Investments by
the Borrower and its Restricted Subsidiaries in other Restricted Subsidiaries
outstanding on the date hereof, (iii) additional Investments by the Borrower and
its Restricted Subsidiaries in Loan Parties; provided that any Indebtedness
evidencing such Investment and held by a Restricted Subsidiary that is not a
Subsidiary Guarantor and payable by a Subsidiary Guarantor is unsecured and
subordinated to the Obligations, (iv) additional Investments by the Restricted
Subsidiaries that are not Loan Parties in other Restricted Subsidiaries that are
not Loan Parties, (v) so long as no Event of Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in Restricted Subsidiaries that are not Subsidiary Guarantors in an
aggregate outstanding amount invested on and after the Closing Date not to
exceed $75,000,000; provided that Investments permitted under this clause
(v) shall not be made in Restricted Subsidiaries that were formed or acquired
after the Closing Date in connection with Permitted Acquisitions, and (vi) so
long as no Event of Default has occurred and is continuing or would result from
such Investment, additional Investments by the Borrower or any Restricted
Subsidiary in Unrestricted Subsidiaries in an aggregate outstanding amount
invested on and after the Closing Date not to exceed $50,000,000;

(f) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of Intellectual Property pursuant to joint
marketing or similar arrangements with other Persons, in each case in the
ordinary course of business;

(g) Investments consisting of Liens permitted under Section 7.3, any Disposition
permitted under Section 7.5, any Restricted Payments permitted under 7.6 and any
Swap Agreement permitted under Section 7.9, respectively;

 

62



--------------------------------------------------------------------------------

(h) Investments held by the Borrower or a Restricted Subsidiary acquired after
the Closing Date or of a corporation merged into the Borrower or merged or
consolidated with a Restricted Subsidiary in accordance with Section 7.4 after
the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

(i) Permitted Acquisitions;

(j) so long as no Default or Event of Default then exists or would result
therefrom, other Investments so long as, on a pro forma basis after giving
effect to the making of any such Investment, the Consolidated Leverage Ratio
does not exceed 2.25 to 1.0; and

(k) so long as no Default or Event of Default then exists or would result
therefrom, other Investments in an aggregate amount not to exceed the Available
Amount.

7.8 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Subsidiary Guarantor) unless such transaction is
(a) otherwise permitted under this Agreement and (b) upon fair and reasonable
terms no less favorable to the Borrower or relevant Restricted Subsidiary than
it would obtain in a comparable arm’s length transaction with a Person that is
not an Affiliate; provided that the foregoing restriction shall not apply to
(i) transactions between or among the Borrower and any Loan Party or between and
among any Loan Parties, (ii) transactions between or among any Restricted
Subsidiaries that are not Loan Parties, (iii) equity issuances, repurchases,
retirements or other acquisitions or retirements of Equity Interests by the
Borrower permitted under Section 7.6(d), (iv) employment and severance
arrangements between the Borrower and the Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements, (v) the payment of fees and out of pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries in the ordinary
course of business to the extent attributable to the ownership or operation of
its Restricted Subsidiaries, (vi) transaction pursuant to agreements in effect
on the Closing Date and either (x) disclosed in the Borrower’s annual report on
Form 10-K for the year ended December 31, 2012 or (y) to the extent not
disclosed on such annual report, listed on Schedule 7.8 and, in each case, any
amendment thereto or replacement agreement which it may enter into thereafter,
(viii) equity issuances, repurchases, retirements, redemptions or other
acquisitions or retirements of Capital Stock of the Borrower permitted by
Section 7.6 and (ix) any agreements or arrangements between a third party and an
Affiliate of the Borrower that are acquired or assumed by the Borrower or any
Restricted Subsidiary in connection with an acquisition or merger of such third
party (or assets of third party by or with the Borrower or any Restricted
Subsidiary; provided that (1) such acquisition or merger is permitted under this
Agreement and (2) such agreement or arrangements are not entered into in
contemplation of such acquisition or merger or otherwise for the purpose of
avoiding the restrictions imposed by this Section 7.8.

7.9 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual or reasonably anticipated exposure (other than those in respect of
Capital Stock) and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

7.10 Changes in Reporting. (a) Permit the fiscal year of the Borrower to end on
a day other than December 31 or (b) change the Borrower’s method of determining
fiscal quarters.

 

63



--------------------------------------------------------------------------------

7.11 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of the Borrower or any
Subsidiary Guarantor to create, incur, assume or suffer to exist any Lien upon
any of its property or revenues, whether now owned or hereafter acquired, other
than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) any Lien permitted by
Section 7.3 or any document or instrument governing such Lien (provided, that
any such restriction contained therein relates only to the asset or assets
subject to such Lien), (d) obligations that are binding on a Subsidiary at the
time such Subsidiary first becomes a Subsidiary of the Borrower, (e) customary
restrictions contained in an agreement related to the sale of Property that
limit the transfer of such property pending the disposition of such property,
(f) customary restrictions in leases, subleases, licenses and sublicenses, asset
sale agreements, joint venture agreements, sale-leaseback agreements and other
similar agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto (and/or to the
assignability of such agreement), (g) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business,
(h) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business,
(i) restrictions and conditions imposed by agreements relating to Indebtedness
of Foreign Subsidiaries permitted under this Agreement, provided that such
restrictions and conditions apply only to Foreign Subsidiaries, (j) restrictions
in respect of cash collateral so long as the Lien in respect of such cash
collateral is permitted under this Agreement, (k) set forth in any Permitted
Refinancing (so long as such restrictions set forth therein are not materially
more restrictive than the comparable provisions of the Indebtedness being
refinanced (as determined in good faith by the Borrower)), (l) restrictions in
agreements governing Indebtedness permitted by Section 7.2(n) that are
determined by the Borrower to be customary for the relevant type of debt
issuance, (m) any Swap Agreement permitted hereunder, (n) restrictions
(i) existing on the Closing Date and either (x) disclosed in the Borrower’s
annual report on Form 10-K for the year ended December 31, 2012 or (y) to the
extent not disclosed on such annual report, identified on Schedule 7.11 and
(ii) any extension or renewal of such restriction or condition or any agreement
evidencing such restriction or condition or any amendment or modification
thereof, in each case that does not materially expand the scope of any such
restriction or condition (as determined in good faith by the Borrower) or
(o) are customary net worth provisions contained in real property leases or
licenses of Intellectual Property, so long as the Borrower has determined in
good faith that such provisions would not reasonably be expected to impair the
ability of the Borrower and the other Loan Parties to satisfy the Obligations.

7.12 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Restricted Subsidiary of the Borrower (other than Subsidiary Guarantor) to
(a) make Restricted Payments in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any other
Restricted Subsidiary of the Borrower, (b) make loans or advances to, or other
Investments in, the Borrower or any other Restricted Subsidiary of the Borrower
or (c) transfer any of its assets to the Borrower or any other Restricted
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions with respect to a Restricted Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Restricted Subsidiary, (iii) (x) existing on the Closing Date and either
(x) disclosed in the Borrower’s annual report on Form 10-K for the year ended
December 31, 2012 or (y) to the extent not disclosed on such annual report,
identified on Schedule 7.12 and (y) any extension or renewal of such encumbrance
or restriction or any agreement evidencing such encumbrance or restriction or
any amendment or modification thereof, in each case that does not materially
expand the scope of any such encumbrance or restriction, (iv) restrictions in
leases or other agreements that are customary and restrict the assignment (or
subletting) thereof or relate only to the assets subject thereto, (v) (x) any
restrictions

 

64



--------------------------------------------------------------------------------

that are binding on a Restricted Subsidiary at the time such Subsidiary is
acquired, so long as such restrictions were not entered into solely in
contemplation of such Subsidiary becoming a Subsidiary and (y) any renewal or
extension of a restriction or condition permitted by clause (v)(x) or any
agreement evidencing such restriction or condition or any amendment or
modification thereof that does not materially expand the scope of such
restriction or condition, (vi) any agreement relating to a Disposition permitted
hereunder pending such Disposition, provided such restrictions and conditions
apply only to the assets subject to such Disposition, (vii) any agreement
governing Indebtedness or other obligations of a Foreign Subsidiary,
(viii) customary provisions contained in joint venture agreements and other
similar agreements applicable to joint ventures other similar arrangements
permitted hereunder, (ix) agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby and proceeds thereof), (x) any agreement relating to Permitted
Refinancing (so long as such restrictions set forth therein are not materially
more restrictive than the comparable provisions of the Indebtedness being
refinanced (as determined by the Borrower)), (xi) are restrictions with respect
to cash collateral so long as the Lien in respect of such cash collateral is
permitted under Section 7.3 or (xii) are customary net worth provisions
contained in real property leases or licenses of Intellectual Property, so long
as the Borrower has determined in good faith that such provisions would not
reasonably be expected to impair the ability of the Borrower and the other Loan
Parties to satisfy the Obligations (as determined by the Borrower).

7.13 Lines of Business. Enter into any business, either directly or through any
Restricted Subsidiary, except for those businesses in which the Borrower and its
Restricted Subsidiaries are engaged on the date of this Agreement and any
business or business activities incidental or related thereto, or any business
or activity that is reasonably similar thereto or a reasonable extension,
development or expansion thereof or ancillary thereto, and other business or
activities that are immaterial to the Loan Parties, taken as a whole.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement or Sections 5.5
and 5.7(b) of the Guarantee and Collateral Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

 

65



--------------------------------------------------------------------------------

(e) the Borrower or any Restricted Subsidiary shall (i) default in making any
payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the aggregate
outstanding principal amount of which is $25,000,000 or more; or

(f) (i) the Borrower or any Material Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets; or
(ii) there shall be commenced against the Borrower or any Restricted Subsidiary
any case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against the Borrower or any Restricted
Subsidiary any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any Restricted Subsidiary shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) the Borrower or any Restricted
Subsidiary shall generally not, or shall be unable to, or shall admit in writing
its inability to, pay its debts as they become due; or (vi) the Borrower or any
Restricted Subsidiary shall make a general assignment for the benefit of its
creditors; or

(g) (i) an ERISA Event and/or a Foreign Plan Event shall have occurred; (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan; (iii) the PBGC shall institute proceedings to terminate any
Pension Plan; (iv) the Borrower or any Restricted Subsidiary or any of their
respective ERISA Affiliates shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed Withdrawal Liability
to such Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; or (v) any other event or
condition shall occur or exist with respect to a Plan, a Foreign Benefit
Arrangement, or a Foreign Plan; and in each case in clauses (i) through
(v) above, such event or condition, together with all other such events or
conditions, if any, could, in the reasonable judgment of the Required Lenders,
reasonably be expected to result in a Material Adverse Effect; or

 

66



--------------------------------------------------------------------------------

(h) one or more judgments or decrees shall be entered against the Borrower or
any Restricted Subsidiary involving in the aggregate a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $25,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
30 days from the entry thereof; or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect in any material respect, or any Loan Party or any Affiliate of
any Loan Party shall so assert, or any Lien created by any of the Security
Documents on any property with a fair market value of more than $25,000,000
shall cease to be enforceable and of the same effect and priority purported to
be created thereby, or any Loan Party or any Affiliate of any Loan Party shall
so assert in writing; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert in writing; or

(k) a Change of Control;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

 

67



--------------------------------------------------------------------------------

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

 

68



--------------------------------------------------------------------------------

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent and its officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Revolving Commitments shall have terminated and
the Loans shall have been paid in full, ratably in accordance with such
Aggregate Exposure Percentages immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent Indemnitee in any way relating to
or arising out of, the Revolving Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that

 

69



--------------------------------------------------------------------------------

are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent Indemnitee’s gross negligence or
willful misconduct. The agreements in this Section shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit.

9.10 Arrangers, Documentation Agent and Syndication Agent. Neither the
Arrangers, the Documentation Agent nor the Syndication Agent shall have any
duties or responsibilities hereunder in their respective capacities as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the

 

70



--------------------------------------------------------------------------------

waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Majority Facility Lenders of
each adversely affected Facility) and (y) that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, increase the
amount or extend the expiration date of any Lender’s Revolving Commitment,
extend the expiration date of any Letter of Credit beyond the Revolving
Termination Date or reduce the Borrower’s Reimbursement Obligations, in each
case without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Subsidiary Guarantors from
their obligations under the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 2.11 without the written consent of each Lender adversely
affected thereby; (v) reduce the percentage specified in the definition of
Majority Facility Lenders with respect to any Facility without the written
consent of all Lenders under such Facility; (vi) amend or modify the definition
of Revolving Percentage without the consent of each Revolving Lender;
(vii) amend, modify or waive any provision of Section 9 or any other provision
of any Loan Document that affects the Administrative Agent without the written
consent of the Administrative Agent; or (viii) amend, modify or waive any
provision of Section 3 without the written consent of the Issuing Lender. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with the
Term Loans and Revolving Extensions of Credit and the accrued interest and fees
in respect thereof and (b) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all outstanding Incremental Term
Loans (“Replaced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Replaced Term Loans, (b) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Replaced Term
Loans and (c) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Replaced Term Loans at the time of such refinancing.

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

 

71



--------------------------------------------------------------------------------

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

Borrower:    AOL Inc.    770 Broadway    New York, NY 10003    Attention:
General Counsel    Telecopy: 703-466-9813    Telephone: 703-265-1080    With a
copy to:    Gibson Dunn & Crutcher LLP    200 Park Avenue    New York, NY 10166
   Attention: Darius Mehraban    Telecopy: 212-351-5270    Telephone:
212-351-2428 Administrative Agent:    JPMorgan Chase Bank, N.A.    500 Stanton
Christiana Road, Ops 2    Newark, DE 19713    Attention: Jonathan Krepol   
Telecopy: 302-634-3301    Telephone: 302-634-1112    With a copy to:    JPMorgan
Chase Bank, N.A.    383 Madison Avenue, Floor 24    New York, New York 10179   
Attention: Tina Ruyter    Telecopy: 212-270-5127    Telephone: 212-270-4676

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

72



--------------------------------------------------------------------------------

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its costs and expenses incurred in connection
with the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of Simpson Thacher &
Bartlett LLP, counsel to the Administrative Agent, and one additional local
counsel per applicable jurisdiction, and filing and recording fees and expenses,
with statements with respect to the foregoing to be submitted to the Borrower
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Administrative Agent shall deem appropriate, (b) to pay or
reimburse each Lender, the Issuing Lender and the Administrative Agent for all
its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of one counsel to
the Lenders and the Administrative Agent, and (c) to pay, indemnify, and hold
each Lender, the Issuing Lender and the Administrative Agent, their respective
affiliates, and their respective officers, directors, employees, agents,
advisors and controlling persons (each, an “Indemnitee”) harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any claim, litigation, investigation or
proceeding regardless of whether any Indemnitee is a party thereto and whether
or not the same are brought by the Borrower, its equity holders, affiliates or
creditors or any other Person, including any of the foregoing relating to the
use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided, that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities (i) are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (ii) arose
out of, or in connection with, any proceeding that does not involve an act or
omission by the Borrower or any Affiliate of the Borrower and that is brought by
an Indemnitee against any other Indemnitee (except to the extent relating to
such Indemnitee acting in an agency or other representative capacity hereunder).
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other

 

73



--------------------------------------------------------------------------------

rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. No Indemnitee shall be liable for
any damages arising from the use by others of information or other materials
obtained through electronic, telecommunications or other information
transmission systems, except to the extent any such damages are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. No
Indemnitee shall be liable for any indirect, special, exemplary, punitive or
consequential damages in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby. All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor. Statements payable by the Borrower pursuant to this
Section 10.5 shall be submitted to the Deputy Controller of the Borrower
(telephone no. 703-265-2809; telecopy no. 703-265-3500), at 22000 AOL Way,
H3AD11, Dulles, VA 20165, with a copy to the Deputy General Counsel,
Transactions of the Borrower (telephone no. 703-265-2459; telecopy
no. 703-265-3500), at 22000 AOL Way, H3AD11, Dulles, VA 20165, or to such other
Person or address as may be hereafter designated by the Borrower in a written
notice to the Administrative Agent. The agreements in this Section 10.5 shall
survive the termination of this Agreement and the repayment of the Loans and all
other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitments and the Loans
at the time owing to it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default under Section 8(a) or (f) has occurred and is continuing, any other
Person; and provided, further, that the Borrower shall be deemed to have
consented to any such assignment unless the Borrower shall object thereto by
written notice to the Administrative Agent within ten Business Days after having
received notice thereof; and

(B) the Administrative Agent (such consent not to be unreasonably withheld),
provided that no consent of the Administrative Agent shall be required for an
assignment of all or any portion of a Term Loan to a Lender, an affiliate of a
Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments or Loans under any Facility, the amount
of the Revolving Commitments or Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 (or, in the case of the Incremental Term Facility,

 

74



--------------------------------------------------------------------------------

$1,000,000) unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, any Lender may assign all or a portion of any Incremental
Term Loan to the Borrower at a price below the par value thereof; provided that
any such assignment shall be subject to the following additional conditions:
(1) no Default or Event of Default shall have occurred and be continuing
immediately before and after giving effect to such assignment, (2) any such
offer to purchase shall be offered to all lenders of a particular tranche of
Incremental Term Loans on a pro rata basis, with mechanics to be agreed by the
Administrative Agent and the Borrower, (3) any Loans so purchased shall be
immediately cancelled and retired, (4) on the date of effectiveness of such
purchase and assignment, there shall be no more than $60,000,000 in aggregate
amount of Revolving Loans outstanding, (5) no proceeds of Revolving Loans or
Letters of Credit shall be used to fund such purchase and assignment and (6) the
Borrower shall provide, as of the date of its offer to purchase and as of the
date of the effectiveness of such purchase and assignment, a customary
representation and warranty that it is not in possession of any material
non-public information with respect to the Borrower, its Subsidiaries or their
respective securities that (i) has not been disclosed to the assigning Lender
prior to such date and (ii) could reasonably be expected to have a material
effect upon, or otherwise be material to, a Lender’s decision to assign Loans to
the Borrower (in each case, other than because such assigning Lender does not
wish to receive material non-public information with respect to the Borrower,
its Subsidiaries or their respective securities). Notwithstanding anything to
the contrary set forth in this Agreement or any other Loan Document, in no event
shall assignments of Revolving Loans or Revolving Commitments to the Borrower be
permitted hereunder.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party

 

75



--------------------------------------------------------------------------------

hereto but shall continue to be entitled to the benefits of Sections 2.12, 2.13,
2.14 and 10.5). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.6 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal amount
(and stated interest) of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Revolving Commitments and the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Issuing Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (i) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (ii) directly
affects such Participant. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.16 with respect to any
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.14 (subject to the requirements and
limitations therein, including the requirements under Section 2.13(f) (it being
understood that the documentation required under Section 2.13(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (i) agrees to be subject to the
provisions of Sections 2.12 and 2.13 as if it were an assignee under
paragraph (b) of this Section and (ii) shall not be entitled to receive any
greater payment under Sections 2.12 or 2.13, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from an adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof that occurs after the Participant
acquired the applicable participation. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7(b) as though
it were a Lender, provided such Participant

 

76



--------------------------------------------------------------------------------

shall be subject to Section 10.7(a) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Revolving Commitments, Loans, Letters of Credit
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Revolving Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto. The
Borrower, upon receipt of written notice from the relevant Lender, agrees to
issue Notes to any Lender requiring Notes to facilitate transactions of the type
described in this paragraph (d).

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower; provided that
if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of

 

77



--------------------------------------------------------------------------------

the Administrative Agent, the Issuing Lender and the Lenders and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set-off. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof; provided, that nothing contained herein or in any other Loan
Document will prevent any Lender or the Administrative Agent from bringing any
action to enforce any award or judgment or exercise any right under the Security
Documents or against any Collateral or any other property of any Loan Party in
any other forum in which jurisdiction can be established;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

78



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any indirect, special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. The Borrower hereby acknowledges and agrees that (a) no
fiduciary, advisory or agency relationship between the Loan Parties and the
Credit Parties is intended to be or has been created in respect of any of the
transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, and the relationship between the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor, (b) the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, have an arm’s length
business relationship that does not directly or indirectly give rise to, nor do
the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
affiliates on the part of the Credit Parties, (c) the Loan Parties are capable
of evaluating and understanding, and the Loan Parties understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Loan Parties have been advised that the
Credit Parties are engaged in a broad range of transactions that may involve
interests that differ from the Loan Parties’ interests and that the Credit
Parties have no obligation to disclose such interests and transactions to the
Loan Parties, (e) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent the Loan Parties have deemed
appropriate in the negotiation, execution and delivery of this Agreement and the
other Loan Documents, (f) each Credit Party has been, is, and will be acting
solely as a principal and, except as otherwise expressly agreed in writing by it
and the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties, any of their affiliates or any
other Person, (g) none of the Credit Parties has any obligation to the Loan
Parties or their affiliates with respect to the transactions contemplated by
this Agreement or the other Loan Documents except those obligations expressly
set forth herein or therein or in any other express writing executed and
delivered by such Credit Party and the Loan Parties or any such affiliate and
(h) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Loan Parties and the Credit Parties.

10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (including the filing of termination
statements and terminations of assignments) (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraphs (b) and (c) below.

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Specified Swap Agreements or Specified Cash Management Agreements) shall have
been paid in full, the Commitments have been terminated and no Letters of Credit
shall be outstanding, the Collateral shall be released from the Liens created by
the Security Documents, and the Security Documents and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Loan Party under the Security Documents shall terminate, all
without delivery of any instrument or performance of any act by any Person.

 

79



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any guarantee obligations with respect to (i) any
Subsidiary Guarantor that ceases to be a Material Subsidiary or (ii) any
Subsidiary Guarantor designated as an Unrestricted Subsidiary in accordance with
the terms of this Agreement.

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section or an agreement substantially the same as or
no less restrictive than this Section, to any actual or prospective Transferee
or any direct or indirect counterparty to any Swap Agreement (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document, or (j) if agreed by the Borrower in its sole discretion, to any
other Person. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and customary information about this Agreement
to market data collectors and similar service providers to the lending industry.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

80



--------------------------------------------------------------------------------

10.17 USA Patriot Act. Each Lender hereby notifies the Borrower and each
Subsidiary Guarantor that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower and each Subsidiary Guarantor, which information includes the name
and address of the Borrower and each Subsidiary Guarantor and other information
that will allow such Lender to identify the Borrower and each Subsidiary
Guarantor in accordance with the Patriot Act.

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

AOL INC. By:  

/s/ Karen Dykstra

  Name:   Karen Dykstra   Title:   Executive Vice President and Chief Financial
Officer

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Issuing Lender and a Lender

By:  

/s/ Tina Ruyter

  Name:   Tina Ruyter   Title:   Executive Director

FIFTH THIRD BANK

as Co-Syndication Agent, Co-Documentation Agent and a Lender

By:  

/s/ Christopher Staples

  Name:   Christopher Staples   Title:   Vice President

HSBC BANK USA, NATIONAL ASSOCIATION,

as Co-Syndication Agent, Co-Documentation Agent and a Lender

By:  

/s/ Varun G. Gupta

  Name:   Varun G. Gupta   Title:   VP, Relationship Manager

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Prayes Majmudar

  Name:   Prayes Majmudar   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Anca Trifan

  Name:   Anca Trifan   Title:   Managing Director By:  

/s/ Benjamin Souh

  Name:   Benjamin Souh   Title:   Vice President

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Rebecca Kratz

  Name:   Rebecca Kratz   Title:   Authorized Signatory

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Amishi Patel

  Name:   Amishi Patel   Title:   Assistant Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.1A

Commitments

 

Lender

   Revolving Commitment  

JPMorgan Chase Bank, N.A.

   $ 55,000,000   

Fifth Third Bank

   $ 45,000,000   

HSBC Bank USA, National Association

   $ 45,000,000   

Bank of America, N.A.

   $ 30,000,000   

Deutsche Bank AG New York Branch

   $ 25,000,000   

Goldman Sachs Bank USA

   $ 25,000,000   

PNC Bank, National Association

   $ 25,000,000      

 

 

 

TOTAL

   $ 250,000,000      

 

 

 

 

SCHEDULE 1.1A



--------------------------------------------------------------------------------

SCHEDULE 1.1B

Mortgaged Property

 

Company

  

Property Location

AOL Inc.    22000 AOL Way, Dulles, Loudoun County, VA 20166    22020 Broderick
Drive, Sterling, Loudoun County, VA 20166    22070 Broderick Drive, Sterling,
Loudoun County, VA 20166    44900 Prentice Drive, Sterling, Loudoun County, VA
20166    22080 Pacific Blvd., Sterling, Loudoun County, VA 20166    44825
Prentice Drive, Sterling, Loudoun County, VA 20166    Vacant lots without street
addresses located in Dulles, Loudoun County, VA 20166:   

•   Parcel ID Number: 044-28-5198-000; Tax Map Number: /80////////10C

  

•   Parcel ID Number: 044-25-3807-000; Tax Map Number: /94//28/////7/

  

•   Parcel ID Number: 044-15-8360-000; Tax Map Number: /94//28/////6/

AOL Inc.   

7777 Infantry Ridge Rd.

Manassas, Prince William County, VA 20109

 

SCHEDULE 1.1B



--------------------------------------------------------------------------------

SCHEDULE 1.1C

Subsidiary Guarantors

 

1. AOL Advertising Inc.

 

2. AOL Fulfillment Services LLC

 

3. AOL Internet Services Inc.

 

4. AOL Internet Services Holdings Inc.

 

5. buysight, Inc.

 

6. CompuServe Interactive Services, Inc.

 

7. MapQuest, Inc.

 

8. Patch Media Corporation

 

9. Pictela, Inc.

 

10. TechCrunch, Inc.

 

11. TheHuffingtonPost.com, Inc.

 

12. Thing Labs, Inc.

 

SCHEDULE 1.1C



--------------------------------------------------------------------------------

SCHEDULE 4.4

Consents, Authorizations, Filings and Notices

None.

 

SCHEDULE 4.4



--------------------------------------------------------------------------------

SCHEDULE 4.15

Material Subsidiaries

 

    

Material Subsidiary

  

Jurisdiction of
Incorporation

 

% of each class of Capital

Stock owned by any Loan

Party

1.

   AOL Advertising Inc.    Maryland   100% of issued Common Stock owned by AOL
Inc.

2.

   AOL Fulfillment Services LLC    Delaware   100% of issued Common Stock owned
by AOL Internet Services Holdings Inc.

3.

   AOL Internet Services Inc.    Delaware   100% of issued Common Stock owned by
AOL Internet Services Holdings Inc.

4.

   AOL Internet Services Holdings Inc.    Delaware   100% of issued Common Stock
owned by AOL Inc.

5.

   buysight, Inc.    Delaware   100% of issued Common Stock owned by AOL Inc.

6.

   CompuServe Interactive Services Inc.    Delaware   100% of issued Common
Stock owned by AOL Internet Services Holdings Inc.

7.

   MapQuest, Inc.    Delaware   100% of issued Common Stock owned by AOL Inc.

8.

   Patch Media Corporation    Delaware   100% of issued Common Stock owned by
AOL Inc.

9.

   Pictela, Inc.    Delaware   100% of issued Common Stock owned by AOL Inc.

10.

   TechCrunch, Inc.    Delaware   100% of issued Common Stock owned by AOL Inc.

11.

   TheHuffingtonPost.com, Inc.    Delaware   100% of issued Common Stock owned
by AOL Inc.

12.

   Thing Labs, Inc.    Delaware   100% of issued Common Stock owned by AOL Inc.

 

SCHEDULE 4.15



--------------------------------------------------------------------------------

SCHEDULE 4.19(a)

UCC Filing Jurisdictions

 

    

Loan Party

  

Office/Jurisdiction of Filing

1.

   AOL Inc.    Secretary of State of Delaware

2.

   AOL Advertising Inc.    Maryland State Department of Assessments and Taxation

3.

   AOL Fulfillment Services LLC    Secretary of State of Delaware

4.

   AOL Internet Services Inc.    Secretary of State of Delaware

5.

   AOL Internet Services Holdings Inc.    Secretary of State of Delaware

6.

   buysight, Inc.    Secretary of State of Delaware

7.

   CompuServe Interactive Services, Inc.    Secretary of State of Delaware

8.

   MapQuest, Inc.    Secretary of State of Delaware

9.

   Patch Media Corporation    Secretary of State of Delaware

10.

   Pictela, Inc.    Secretary of State of Delaware

11.

   TechCrunch, Inc.    Secretary of State of Delaware

12.

   TheHuffingtonPost.com, Inc.    Secretary of State of Delaware

13.

   Thing Labs, Inc.    Secretary of State of Delaware

 

SCHEDULE 4.19(A)



--------------------------------------------------------------------------------

SCHEDULE 4.19(b)

Mortgage Filing Jurisdictions

 

Company

  

Property Location

  

Office/Location of Recording

AOL Inc.   

22000 AOL Way

Dulles, Loudoun County, VA 20166

  

Loudoun County Clerk’s Office

18 E Market St. #2

Leesburg, VA 20176

   22020 Broderick Drive, Sterling, VA 20166       22070 Broderick Drive,
Sterling, VA 20166       44900 Prentice Drive, Sterling, VA 20166       22080
Pacific Blvd., Sterling, VA 20166       44825 Prentice Drive, Sterling, VA 20166
      Vacant lots without street addresses located in Dulles, Loudoun County, VA
20166:      

•     Parcel ID Number: 044-28-5198-000; Tax Map Number: /80////////10C

     

•     Parcel ID Number: 044-25-3807-000; Tax Map Number: /94//28/////7/

     

•     Parcel ID Number: 044-15-8360-000; Tax Map Number: /94//28/////6/

   AOL Inc.   

7777 Infantry Ridge Rd.

Manassas, VA 20109

  

Clerk of Circuit Court of Prince William County, Room 300

9311 Lee Avenue

Manassas, VA 20110

 

SCHEDULE 4.19(B)



--------------------------------------------------------------------------------

SCHEDULE 6.11

Post-Closing Matters

 

1. Within 90 days after the Closing Date (or such later date as may be agreed to
by the Administrative Agent in its sole discretion), the Borrower shall furnish
to the Administrative Agent:

 

  (a) A Mortgage with respect to each Mortgaged Property, executed and delivered
by a duly authorized officer of each party thereto. Each such Mortgage shall
secure a principal amount equal to the assessed value of the Mortgaged Property
covered thereby as shown in the county tax records.

 

  (b) In respect of each Mortgaged Property, a commitment to issue a mortgagee’s
title insurance policy (or policies), in form and substance reasonably
satisfactory to the Administrative Agent, with such endorsements as are
reasonably satisfactory to the Administrative Agent, and evidence reasonably
satisfactory to the Administrative Agent that all charges in respect of each
such commitment and all related expenses, if any, have been paid. The title
insurance commitment in respect of each Mortgaged Property shall be in an amount
equal to the principal amount secured by the Mortgage covered by such title
insurance commitment.

 

  (c) Customary legal opinions in form and substance reasonably satisfactory to
the Administrative Agent from local counsel in each jurisdiction in which a
Mortgaged Property is located and the general counsel of the Borrower.

 

  (d) A copy of all recorded documents referred to, or listed as exceptions to
title in, the title insurance commitments referred to in clause (b) above.

2.

 

  (a) The Borrower shall cause the title insurance commitments referred to in
paragraph 1(b) above to be renewed or reissued as necessary to ensure that at
all times during the term of the Credit Agreement (after the time specified in
paragraph 1 above) there is a title insurance commitment in place and effective
in respect of each Mortgaged Property, in each case in form and substance
reasonably satisfactory to the Administrative Agent. The Borrower shall furnish
to the Administrative Agent each such renewed or reissued title insurance
commitment and evidence satisfactory to the Administrative Agent that all
charges in respect of each such commitment and all related expenses, if any,
have been paid.

 

  (b) After the occurrence of a Triggering Event and upon recordation of the
Mortgages (if requested by the Administrative Agent in accordance with
Section 6.11) in the jurisdictions listed on Schedule 4.19(b), the Borrower
shall cause a title insurance policy to be in place and effective in respect of
each Mortgaged Property, in form and substance reasonably satisfactory to the
Administrative Agent. The Borrower shall furnish evidence reasonably
satisfactory to the Administrative Agent that all premiums in respect of such
title insurance policy and all related expenses, if any, have been paid.

 

3. Within 45 days after the Closing Date (or such later date as may be agreed to
by the Administrative Agent in its sole discretion), the Borrower shall furnish
to the Administrative Agent certificates representing 65% of the shares of
first-tier foreign subsidiaries owned by a Grantor pledged under the Guarantee
and Collateral Agreement.

 

SCHEDULE 6.11



--------------------------------------------------------------------------------

SCHEDULE 7.2(d)

Existing Indebtedness

Letter of Credit issued by TheHuffingtonPost.com, Inc. with JPMorgan Chase Bank,
N.A. for the account of Newmark Knight Frank, as Agent for the Gap, Inc.

Letter of Credit issued by AOL Inc. with JPMorgan Chase Bank, N.A. for the
account of 770 Broadway Owner LLC c/o Vornado Realty Trust.

 

SCHEDULE 7.2(D)



--------------------------------------------------------------------------------

SCHEDULE 7.3(f)

Existing Liens

Liens on cash collateral on deposit with JPMorgan Chase Bank, N.A. in respect of
letters of credit referred to on Schedule 7.2(d).

 

SCHEDULE 7.3(F)



--------------------------------------------------------------------------------

SCHEDULE 7.7(e)

Existing Investments

None.

 

SCHEDULE 7.7(E)



--------------------------------------------------------------------------------

SCHEDULE 7.8

Existing Transactions with Affiliates

None.

 

SCHEDULE 7.8



--------------------------------------------------------------------------------

SCHEDULE 7.11

Existing Agreements Containing Lien Restrictions

None.

 

SCHEDULE 7.11



--------------------------------------------------------------------------------

SCHEDULE 7.12

Existing Restrictions on Subsidiary Distributions

None.

 

SCHEDULE 7.12



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

made by

AOL INC.

and certain of its Subsidiaries

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of July 1, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.        DEFINED TERMS      4   

  1.1

   Definitions      4   

  1.2

   Other Definitional Provisions      9   

SECTION 2.        GUARANTEE

     9   

  2.1

   Guarantee      9   

  2.2

   Right of Contribution      10   

  2.3

   No Subrogation      10   

  2.4

   Amendments, etc. with respect to the Borrower Obligations      10   

  2.5

   Guarantee Absolute and Unconditional      11   

  2.6

   Reinstatement      11   

  2.7

   Payments      11   

  2.8

   Keepwell      11   

SECTION 3.        GRANT OF SECURITY INTEREST

     12   

SECTION 4.        REPRESENTATIONS AND WARRANTIES

     13   

  4.1

   Title; No Other Liens      13   

  4.2

   Perfected First Priority Liens      13   

  4.3

   Jurisdiction of Organization; Chief Executive Office      14   

  4.4

   Inventory and Equipment      14   

  4.5

   [Reserved]      14   

  4.6

   Investment Property      14   

  4.7

   [Reserved]      14   

  4.8

   Intellectual Property      14   

  4.9

   Commercial Tort Claims      14   

SECTION 5.        COVENANTS

     15   

  5.1

   Delivery of Instruments, Certificated Securities and Chattel Paper      15   

  5.2

   Maintenance of Insurance      15   

  5.3

   [Reserved]      15   

  5.4

   Maintenance of Perfected Security Interest; Further Documentation      15   

  5.5

   Changes in Name, etc      15   

  5.6

   [Reserved]      16   

  5.7

   Investment Property      16   

  5.8

   [Reserved].      17   

  5.9

   Intellectual Property      17   

  5.10

   Commercial Tort Claims      18   

SECTION 6.        REMEDIAL PROVISIONS

     18   

  6.1

   [Reserved]      18   

  6.2

   [Reserved]      18   

  6.3

   Pledged Stock      18   

  6.4

   Proceeds to be Turned Over To Administrative Agent      19   

  6.5

   Application of Proceeds      19   

  6.6

   Code and Other Remedies      20   

  6.7

   Registration Rights      20   

  6.8

   Subordination      21   

  6.9

   Deficiency      21   



--------------------------------------------------------------------------------

SECTION 7.        THE ADMINISTRATIVE AGENT

     21   

  7.1

   Administrative Agent’s Appointment as Attorney-in-Fact, etc      21   

  7.2

   Duty of Administrative Agent      23   

  7.3

   Execution of Financing Statements      23   

  7.4

   Authority of Administrative Agent      23   

SECTION 8.        MISCELLANEOUS

     24   

  8.1

   Amendments in Writing      24   

  8.2

   Notices      24   

  8.3

   No Waiver by Course of Conduct; Cumulative Remedies      24   

  8.4

   Enforcement Expenses; Indemnification      24   

  8.5

   Successors and Assigns      24   

  8.6

   Set-Off      24   

  8.7

   Counterparts      25   

  8.8

   Severability      25   

  8.9

   Section Headings      25   

  8.10

   Integration      25   

  8.11

   GOVERNING LAW      25   

  8.12

   Submission To Jurisdiction; Waivers      25   

  8.13

   Acknowledgements      26   

  8.14

   Additional Grantor      26   

  8.15

   Releases      26   

  8.16

   WAIVER OF JURY TRIAL      27   

 

SCHEDULES

Schedule 1         Notice Addresses

Schedule 2         Investment Property

Schedule 3         Perfection Matters

Schedule 4         Jurisdictions of Organization and Chief Executive  Offices

Schedule 5         Inventory and Equipment Locations

Schedule 6         Intellectual Property

Schedule 7         Commercial Tort Claims

EXHIBITS

Exhibit A             Copyright Security Agreement

Exhibit B             Patent Security Agreement

Exhibit C             Trademark Security Agreement

ANNEX

Annex 1             Assumption Agreement



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT, dated as of July 1, 2013, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of JPMorgan Chase Bank,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions or entities (the “Lenders”) from time
to time parties to the Credit Agreement, dated as of July 1, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among AOL Inc. (the “Borrower”), the Lenders and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

SECTION 1.     DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Farm Products, Fixtures, General Intangibles,
Instruments, Inventory, Letter-of-Credit Rights and Supporting Obligations.

(b) The following terms shall have the following meanings:

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.



--------------------------------------------------------------------------------

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and Reimbursement Obligations and all other obligations
and liabilities of the Borrower (including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and Reimbursement Obligations and interest accruing at the
then applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Administrative Agent or any Lender (or, in the case of any Specified Swap
Agreement or any Specified Cash Management Agreement, any Affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, the Credit Agreement, this Agreement, the other Loan Documents,
any Letter of Credit , any Specified Swap Agreement, any Specified Cash
Management Agreement or any other document made, delivered or given in
connection with any of the foregoing, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by the Borrower pursuant to the terms of any of the foregoing agreements);
provided, that for purposes of determining any Guarantor Obligations of any
Guarantor under this Agreement, the definition of “Borrower Obligations” shall
not create any guarantee by any Guarantor of any Excluded Swap Obligations of
such Guarantor.

“CFC Subsidiary Capital Stock”: the Capital Stock of any CFC Subsidiary.

“Closing Date”: July 1, 2013.

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Copyrights”: (i) all copyrights arising under the laws of the United States,
whether registered or unregistered and whether published or unpublished
(including, without limitation, those listed in Schedule 6), all registrations
and recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

“Copyright Security Agreements”: any agreement in the form attached hereto as
Exhibit A (or a fully executed short form agreement in form and substance
reasonably satisfactory to the Administrative Agent) and containing a
description of all Collateral consisting of registered Copyrights, which
agreement has been delivered to the Administrative Agent for filing or recording
by the United States Copyright Office.

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

“Excluded Assets”: (i) any general intangible, permit, lease, license, contract
or other instrument held by any Grantor or any of rights or interests thereunder
(x) that validly prohibits the grant or creation by the Borrower or such
Guarantor of a security interest therein or thereon in favor of the



--------------------------------------------------------------------------------

Administrative Agent, or such grant or creation constitutes a breach or a
default under, or results in the termination of, or gives rise to the right of
any Person to terminate, or requires any consent not obtained under, any such
general intangible, lease, license, contract or other instrument, and such
prohibition, breach, default or termination or right to terminate has not been
or is not waived or the consent of the other party to such general intangible,
permit, license, contract or other instrument has not been or is not otherwise
obtained or under applicable law such prohibition, breach, default, termination,
or right to terminate cannot be waived or (y) to the extent that applicable law
prohibits the creation of a security interest therein or thereon in favor of the
Administrative Agent; (ii) any fee-owned real property with a fair market value
of less than $15,000,000 and all leasehold interests in real property; (iii) any
Vehicles or other assets subject to certificate of title statutes of any
jurisdiction (unless a security interest therein may be perfected by the filing
of a Uniform Commercial Code financing statement); (iv) equity interests in any
person (other than wholly owned Subsidiaries) to the extent not permitted by the
terms of such person’s organizational or joint venture documents or applicable
law; (v) any lease, license, contract or other agreement or any property subject
to a purchase money security interest or similar arrangement to the extent that
a grant of a security interest therein would violate or invalidate such lease,
license, contract or agreement or purchase money arrangement or create a right
of termination in favor of any other party thereto (other than the Borrower or a
Guarantor) after giving effect to the applicable anti-assignment provisions of
the New York UCC other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the New York UCC notwithstanding such
prohibition; (vi) those assets as to which the Administrative Agent and the
Borrower reasonably agree that the cost of obtaining a security interest therein
or perfection thereof are excessive in relation to the benefit to the Secured
Parties of the security to be afforded thereby, including the equity interests
of AD Holdings GmbH, Advertising.com Japan Kabushiki Kaisha, AOL Australia Pty,
AOL Interactive Media India Private Limited, AOL International Finance CV, AOL
Online India Private Limited, AOL Holdings (Lux) S.à.r.l., AtWeb, Inc.,
Cranberry Properties, LLC, Entertainment Asylum, Inc., Netscape Communications
do Brasil Ltda., and P. L. Financial Services, Inc.; (vii) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of the New York UCC;
(viii) “intent-to-use” trademark applications filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing and acceptance of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would void or impair the
validity or enforceability of such intent-to-use application or any registration
that issues from such intent-to-use application under applicable federal law;
(ix) assets located or titled outside of the U.S., including any Intellectual
Property registered in any non-U.S. jurisdiction, provided that any CFC
Subsidiary Capital Stock owned by the Borrower or any Guarantor shall not be
deemed to be an asset located outside of the United States for purposes of this
clause (ix); (x) commercial tort claims having a value of less than $5,000,000
individually; (xi) assets of any equity interests in joint ventures or any
non-wholly owned Subsidiaries to the extent not permitted by the terms of such
Person’s organizational or joint venture documents; (xii) any CFC Subsidiary
Capital Stock in excess of 65% of the voting power of all classes of Capital
Stock of such CFC Subsidiary entitled to vote; and (xiii) letters of credit and
Letter of Credit Rights that do not constitute supporting obligations in respect
of other Collateral (unless a security interest therein may be perfected by the
filing of a Uniform Commercial Code financing statement).

“Excluded Capital Stock”: (i) any Capital Stock, to the extent that the granting
of a security interest in such Capital Stock is prohibited by the applicable
organizational, joint venture, shareholder, stock purchase or similar agreements
or applicable law (after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code of any applicable jurisdiction or any
other applicable law or principles of equity) and (ii) any CFC Subsidiary
Capital Stock in excess of 65% of the voting power of all classes of Capital
Stock of such CFC Subsidiary entitled to vote.



--------------------------------------------------------------------------------

“Excluded Swap Obligation”: with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations. If a Swap Obligation
arises under a master agreement governing more than one Swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
Swaps for which such guarantee or security interest is or becomes illegal.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document,
any Specified Swap Agreement or any Specified Cash Management Agreement to which
such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

“Guarantors”: the collective reference to each Grantor other than the Borrower.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, arising under the laws of the
United States, including, without limitation, the Copyrights the Patents, the
Trademarks, and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Borrower or any of its Subsidiaries.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any CFC Subsidiary Capital Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.

“Issuers”: the collective reference to each issuer of any Investment Property.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Patents”: (i) all letters patent of the United States, all reissues and
extensions thereof, including, without limitation, any of the foregoing referred
to in Schedule 6, (ii) all applications for letters patent of the United States
and all divisions, continuations and continuations-in-part thereof, including,
without limitation, any of the foregoing referred to in Schedule 6, and
(iii) all rights to obtain any reissues or extensions of the foregoing.



--------------------------------------------------------------------------------

“Patent Security Agreements”: any agreement in the form attached hereto as
Exhibit B (or a fully executed short form agreement in form and substance
reasonably satisfactory to the Administrative Agent) and containing a
description of all Collateral consisting of issued Patents and Patent
applications, which agreement has been delivered to the Administrative Agent for
filing or recording by the United States Patent and Trademark Office.

“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business and
Excluded Assets).

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided
that in no event shall any Excluded Capital Stock be required to be pledged
hereunder.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Qualified Keepwell Provider”: in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Registered Intellectual Property” (i) issued Patents; (ii) registered
Trademarks; (iii) registered Copyrights and (iv) filed applications for any of
the foregoing, in each case, owned by the Grantor as of the Closing Date.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Borrower Obligations or
Guarantor Obligations, as applicable, are owed.

“Securities Act”: the Securities Act of 1933, as amended.

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation”: with respect to any Person, any obligation to pay or perform
under any Swap.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business



--------------------------------------------------------------------------------

identifiers, and all goodwill associated therewith, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States or any
State thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.

“Trademark Security Agreements”: any agreement in the form attached hereto as
Exhibit C (or a fully executed short form agreement in form and substance
reasonably satisfactory to the Administrative Agent) and containing a
description of all Collateral consisting of registered and applied for
Trademarks, which agreement has been delivered to the Administrative Agent for
filing or recording by the United States Patent and Trademark Office.

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2.     GUARANTEE

2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations (other than, with respect
to any Guarantor, any Excluded Swap Obligations of such Guarantor).

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full, no Letter of Credit shall be outstanding and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement the Borrower may be free from any Borrower Obligations.



--------------------------------------------------------------------------------

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations are paid in full, no Letter
of Credit shall be outstanding and the Commitments are terminated.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against the Borrower or any
other Guarantor or any collateral security or guarantee or right of offset held
by the Administrative Agent or any Lender for the payment of the Borrower
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Borrower on account of the
Borrower Obligations are paid in full, no Letter of Credit shall be outstanding
and the Commitments are terminated. If any amount shall be paid to any Guarantor
on account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Administrative Agent and the Lenders, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Borrower Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

2.4 Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.



--------------------------------------------------------------------------------

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between the Borrower and any of
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower or any of the Guarantors with
respect to the Borrower Obligations. Each Guarantor understands and agrees that
the guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to make any such demand,
to pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Funding Office.

2.8 Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed



--------------------------------------------------------------------------------

from time to time by each other Loan Party to honor all of its obligations under
this guarantee in respect of any Swap Obligation (provided, however, that each
Qualified Keepwell Provider shall only be liable under this Section 2.8 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 2.8, or otherwise under this guarantee,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified
Keepwell Provider under this Section 2.8 shall remain in full force and effect
until a discharge of Guarantor Obligations. Each Qualified Keepwell Provider
intends that this Section 2.8 constitute, and this Section 2.8 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

SECTION 3.     GRANT OF SECURITY INTEREST

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Deposit Accounts;

(d) all Documents (other than title documents with respect to Vehicles);

(e) all Equipment;

(f) all Fixtures;

(g) all General Intangibles;

(h) all Instruments;

(i) all Intellectual Property;

(j) all Inventory;

(k) all Investment Property;

(l) all Letter-of-Credit Rights;

(m) all Commercial Tort Claims set forth on Schedule 7 hereto or otherwise
disclosed in writing to the Administrative Agent from time to time in accordance
with Section 5.10 hereof;

(n) all other property not otherwise described above (except for any property
specifically excluded from any clause in this section above, and any property
specifically excluded from any defined term used in any clause of this section
above);

(o) all books and records pertaining to the Collateral; and



--------------------------------------------------------------------------------

(p) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in (i) any Excluded Assets or (ii) any property to the extent that such
grant of a security interest is prohibited by any Requirements of Law of a
Governmental Authority, requires a consent not obtained of any Governmental
Authority pursuant to such Requirement of Law or is prohibited by, or
constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property or, in
the case of any Investment Property, Pledged Stock or Pledged Note (other than
any of the foregoing issued by a Grantor), any applicable shareholder or similar
agreement, except to the extent that such Requirement of Law or the term in such
contract, license, agreement, instrument or other document or shareholder or
similar agreement providing for such prohibition, breach, default or termination
or requiring such consent is ineffective under applicable law.

SECTION 4.     REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

4.1 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens. No financing statement or public notice with respect to
all or any part of the Collateral is on file or of record with the “Secretary of
State” or comparable office in the jurisdiction of organization of a Grantor,
except such as have been filed in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, pursuant to this Agreement or as are
permitted by the Credit Agreement. For the avoidance of doubt, it is understood
and agreed that any Grantor may, as part of its business, grant licenses to
third parties to use Intellectual Property owned or developed by a Grantor. For
purposes of this Agreement and the other Loan Documents, such licensing activity
shall not constitute a “Lien” on such Intellectual Property. Each of the
Administrative Agent and each Lender understands that any such licenses may be
exclusive to the applicable licensees, and such exclusivity provisions may limit
the ability of the Administrative Agent to utilize, sell, lease or transfer the
related Intellectual Property or otherwise realize value from such Intellectual
Property pursuant hereto.

4.2 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon filing of the financing statements, Copyright Security
Agreements, Patent Security Agreements and Trademark Security Agreements
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered electronically, or upon
request, in hard copy, to the Administrative Agent in completed and duly
executed form) will, to the extent a security interest in the Collateral can be
perfected by the filing of financing statements under the Uniform Commercial
Code (or other similar laws) in effect in each applicable jurisdiction or by the
filing of security agreements with the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in respect of the assets
referred to therein, constitute valid, perfected security interests in all of
the each Grantor’s right, title and interest in, to and under the Collateral in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any Collateral from such Grantor, subject only to
Liens permitted by the Credit Agreement and (b) are prior to all other Liens on
the Collateral in existence on the Closing Date except for unrecorded Liens
permitted to exist on the Collateral by the Credit Agreement which have priority
over the Liens on the Collateral by operation of law.



--------------------------------------------------------------------------------

4.3 Jurisdiction of Organization; Chief Executive Office. As of the Closing
Date, such Grantor’s jurisdiction of organization, identification number from
the jurisdiction of organization (if any), and the location of such Grantor’s
chief executive office or sole place of business or principal residence, as the
case may be, are specified on Schedule 4. Such Grantor has furnished to the
Administrative Agent a certified charter, certificate of incorporation or other
organization document and long-form good standing certificate as of a date which
is recent to the Closing Date.

4.4 Inventory and Equipment. As of the Closing Date, the Inventory and the
Equipment owned by each Grantor (other than mobile goods, Inventory and
Equipment in the possession of third parties in the ordinary course of business,
Inventory and Equipment at a location being serviced or repaired and Inventory
and Equipment in locations owned jointly with an unaffiliated Person) are kept
by such Grantor at the locations leased by the Borrower or a Subsidiary of the
Borrower and listed on Schedule 5.

4.5 [Reserved].

4.6 Investment Property. (a) The shares of Pledged Stock pledged by such Grantor
hereunder constitute all the issued and outstanding shares of all classes of the
Capital Stock of each Issuer owned by such Grantor or, in the case of CFC
Subsidiary Capital Stock, if less, 65% of the outstanding CFC Subsidiary Capital
Stock of each relevant Issuer; provided, that in no case shall Pledged Stock
include Excluded Capital Stock.

(b) All the shares of the Pledged Stock have been duly and validly issued and
all the shares of the Pledged Stock of Domestic Subsidiaries are fully paid and
nonassessable.

4.7 [Reserved].

4.8 Intellectual Property. Schedule 6 lists all Registered Intellectual Property
owned by such Grantor in its own name, excluding Excluded Assets, and, on the
date hereof, all material patents, registered trademarks and registered
copyrights owned by such Grantor are subsisting, and to the knowledge of such
Grantor, valid and enforceable.

4.9 Commercial Tort Claims

(a) As of the Closing Date, except as set forth on Schedule 7, no Grantor has
rights in any Commercial Tort Claim with potential value in excess of
$5,000,000.

(b) Upon the filing of a financing statement covering any Commercial Tort Claim
referred to in Section 5.11 hereof against such Grantor in the jurisdiction
specified in Schedule 3 hereto, the security interest granted in such Commercial
Tort Claim will, to the extent a security interest in such Collateral can be
perfected by filing a financing statement under the Uniform Commercial Code (or
other similar laws) in such jurisdiction, constitute a valid, perfected security
interest in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase such Collateral from Grantor,
which security interest shall be prior to all other Liens on such Collateral
except for unrecorded liens permitted to exist on the Collateral by the Credit
Agreement which have priority over the Liens on such Collateral by operation of
law.



--------------------------------------------------------------------------------

SECTION 5.     COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full, no Letter of Credit shall be outstanding and the Commitments
shall have terminated:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper with
a face amount in excess of $5,000,000, such Instrument, Certificated Security or
Chattel Paper shall be promptly delivered to the Administrative Agent, duly
indorsed in a manner reasonably satisfactory to the Administrative Agent or
accompanied by share transfer powers or other instruments of transfer duly
indorsed in a manner reasonably satisfactory to the Administrative Agent, to be
held as Collateral pursuant to this Agreement.

5.2 Maintenance of Insurance. (a) Such Grantor will maintain all insurance
required under Section 6.5 of the Credit Agreement.

(b) Such Grantor will use commercially reasonable efforts to ensure that all
such insurance shall provide that no cancellation, material reduction in amount
or material change in coverage thereof shall be effective until at least 30 days
after receipt by the Administrative Agent of written notice thereof. All such
insurance shall name the Administrative Agent as insured party or loss payee.

(c) If requested by the Administrative Agent, the Borrower shall deliver to the
Administrative Agent and the Lenders a report of a reputable insurance broker
with respect to such insurance substantially concurrently with the delivery of
the Borrower’s audited annual financial statements under Section 6.1(a) of the
Credit Agreement.

5.3 [Reserved].

5.4 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in
Section 4.2 and shall use commercially reasonable efforts to defend the
Collateral against the claims and demands of all Persons whomsoever, subject to
the rights of such Grantor under the Loan Documents to dispose of the
Collateral.

(b) [Reserved].

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, filing any financing or continuation statements
under the Uniform Commercial Code (or other similar laws) in effect in any
jurisdiction (other than any non-U.S. jurisdiction) with respect to the security
interests created hereby. Notwithstanding the foregoing, in no event shall this
Section 5.4(c) require (i) control agreements or control or similar arrangements
with respect to deposit, securities or commodities accounts, (ii) any security
agreements or pledge agreements governed by the laws of any non-U.S.
jurisdiction or (iii) any deposit or escrow agreements with respect to source
code or other assets constituting trade secrets.

5.5 Changes in Name, etc. Such Grantor will not, except upon 15 days’ prior
written notice (or such shorter period as the Administrative Agent may agree) to
the Administrative Agent and delivery



--------------------------------------------------------------------------------

to the Administrative Agent of all additional executed financing statements and
other documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
(i) change its jurisdiction of organization, (ii) change its name or
(iii) solely in the case of the Borrower, change the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 4.3 (provided that any such Grantor other than the
Borrower that changes the location of its chief executive office or sole place
of business or principal place of residence shall promptly notify the
Administrative Agent thereof).

5.6 [Reserved].

5.7 Investment Property. (a) If such Grantor shall receive any certificate
(including, without limitation, any certificate representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Capital Stock of any Issuer, whether in addition to,
in substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Grantor shall accept the
same as the agent of the Administrative Agent and the Lenders, hold the same in
trust for the Administrative Agent and the Lenders and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations. During the continuance of an
Event of Default, any sums paid upon or in respect of the Investment Property
upon the liquidation or dissolution of any Issuer shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Investment Property or any property shall be
distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations. During the continuance of an
Event of Default, if any sums of money or property so paid or distributed in
respect of the Investment Property shall be received by such Grantor, such
Grantor shall, until such money or property is paid or delivered to the
Administrative Agent, hold such money or property in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Grantor, as additional collateral security for the Obligations; provided, so
long as no Event of Default has occurred and is then continuing, the
Administrative Agent authorizes such Grantor, subject to the first sentence of
this paragraph, to retain all dividends and distributions and all scheduled
payments of interest on intercompany loans on all Investment Property.

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any Capital Stock of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any Capital
Stock of any nature of any Issuer, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof (except pursuant to a transaction expressly
permitted by the Credit Agreement), (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Investment Property or Proceeds thereof, or any interest therein, except for
the security interests created by this Agreement or (iv) enter into any
agreement or undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such



--------------------------------------------------------------------------------

terms insofar as such terms are applicable to it, (ii) it will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 5.7(a) with respect to the Investment Property issued by it
and (iii) the terms of Sections 6.3(c) and 6.7 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.7 with respect to the Investment Property issued by it.

5.8 [Reserved].

5.9 Intellectual Property. (a) Such Grantor (either itself or through licensees)
will (i) continue to use each material Trademark owned by such Grantor to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (ii) use commercially reasonable efforts to maintain as in the past the
quality of products and services offered under such Trademark to the extent
necessary to maintain such Trademark and (iii) not (and not authorize any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby such Trademark may become invalidated or impaired in any way, in each
case, unless (a) such Grantor shall have determined, in its sole business
judgment, that such Trademark (or such associated products and services) is no
longer necessary for or desirable in the conduct of such Grantor’s business,
(b) such Grantor shall have determined, in its sole business judgment, that
dedication to the public of such Trademark is in line with the conduct of such
Grantor’s business or (c) otherwise permitted by the Credit Agreement.

(b) Such Grantor (either itself or through licensees) will not do any act, or
knowingly omit to do any act, whereby any material Patent owned by such Grantor
may become forfeited, abandoned or dedicated to the public, unless (a) such
Grantor shall have determined, in its sole business judgment, that such Patent
is no longer necessary for or desirable in the conduct of such Grantor’s
business, (b) such Grantor shall have determined, in its sole business judgment,
that dedication to the public of such Patent is in line with the conduct of such
Grantor’s business or (c) otherwise permitted by the Credit Agreement.

(c) Such Grantor (either itself or through licensees) will not (i) do any act or
knowingly omit to do any act whereby any material registered Copyrights owned by
such Grantor may become invalidated or otherwise impaired or (ii) do any act
whereby any such Copyrights may fall into the public domain, in each case,
unless (a) such Grantor shall have determined, in its sole business judgment,
that such Copyrights are no longer necessary for or desirable in the conduct of
such Grantor’s business, (b) such Grantor shall have determined, in its sole
business judgment, that dedication to the public of such Copyrights is in line
with the conduct of such Grantor’s business or (c) otherwise permitted by the
Credit Agreement.

(d) [Reserved].

(e) [Reserved].

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office or the
United States Copyright Office, such Grantor shall report such filing to the
Administrative Agent within the timeframe and in accordance with Section 6.2(b)
of the Credit Agreement. Upon request of the Administrative Agent, such Grantor
shall execute and deliver, and have recorded, any and all agreements,
instruments, documents and papers as the Administrative Agent may request to
evidence to the Administrative Agent’s and the Lenders’ security interest in any
Copyright, Patent or Trademark and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby.



--------------------------------------------------------------------------------

(g) Such Grantor will take reasonable steps, including, without limitation, in
any proceeding before the United States Patent and Trademark Office or the
United States Copyright Office, to maintain and pursue each application (and to
obtain the relevant registration) and to maintain each registration of the
material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability,
except where (a) such Grantor shall have determined, in its sole business
judgment, that such Intellectual Property (or such associated products and
services) is no longer necessary for or desirable in the conduct of such
Grantor’s business, (b) such Grantor shall have determined, in its sole business
judgment, that dedication to the public of such Intellectual Property is in line
with the conduct of such Grantor’s business or (c) otherwise permitted by the
Credit Agreement.

(h) In the event that such Grantor knows that any material Intellectual Property
owned by such Grantor is infringed or misappropriated by a third party in any
material respect, such Grantor shall (i) take such actions as such Grantor shall
reasonably deem appropriate under the circumstances to protect such Intellectual
Property and (ii) if such Intellectual Property is of material economic value,
sue for infringement, misappropriation or dilution, to seek injunctive relief
where appropriate and to recover any and all damages for such infringement,
misappropriation or dilution, unless (a) such Grantor shall have determined, in
its sole business judgment, that enforcement of such Intellectual Property
against such third parties is not necessary for or desirable in the conduct of
such Grantor’s business, (b) such Grantor shall have determined, in its sole
business judgment, that dedication to the public of such Intellectual Property
is in line with the conduct of such Grantor’s business or (c) otherwise
permitted by the Credit Agreement.

5.10 Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim with a potential value in excess of $5,000,000, such
Grantor shall within 30 days of obtaining such interest, or such later date as
the Administrative Agent may agree in its sole discretion, sign and deliver
documentation reasonably acceptable to the Administrative Agent granting a
security interest under the terms and provisions of this Agreement in and to
such Commercial Tort Claim.

SECTION 6.     REMEDIAL PROVISIONS

6.1 [Reserved].

6.2 [Reserved].

6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, to the extent permitted in the Credit Agreement,
and to exercise all voting and corporate or other organizational rights with
respect to the Investment Property.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give written notice of its intent to exercise such rights to the
relevant Grantor or Grantors, (i) the Administrative Agent shall have the right
to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the
Obligations in such order as the Administrative Agent may determine, and
(ii) any or all of the Investment Property shall be registered in the name of
the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right



--------------------------------------------------------------------------------

to exchange at its discretion any and all of the Investment Property upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other organizational structure of any Issuer, or upon
the exercise by any Grantor or the Administrative Agent of any right, privilege
or option pertaining to such Investment Property, and in connection therewith,
the right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may reasonably determine),
all without liability except to account for property actually received by it,
but the Administrative Agent shall have no duty to any Grantor to exercise any
such right, privilege or option and shall not be responsible for any failure to
do so or delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.

6.4 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the Lenders specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, upon written notice by the Administrative Agent, all Proceeds
received by any Grantor consisting of cash, checks and other near-cash items
shall be held by such Grantor in trust for the Administrative Agent and the
Lenders, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required). All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account maintained under its sole dominion and control. All Proceeds while held
by the Administrative Agent in a Collateral Account (or by such Grantor in trust
for the Administrative Agent and the Lenders) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.

6.5 Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent in writing, or, if an Event of Default
shall have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Obligations
in the following order:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and



--------------------------------------------------------------------------------

Fourth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding and the Commitments shall have
terminated shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same.

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the Lenders
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Administrative Agent may elect, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a)(3) of the
New York UCC, need the Administrative Agent account for the surplus, if any, to
any Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Lender arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

6.7 Registration Rights. (a) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to
Section 6.6, and if in the reasonable opinion of the Administrative Agent it is
necessary or advisable to have the Pledged Stock, or that portion thereof to be
sold, registered under the provisions of the Securities Act, the relevant
Grantor will cause the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the reasonable opinion of the Administrative Agent, necessary or
advisable to register the Pledged Stock, or that portion thereof to be sold,
under the provisions of the Securities Act, (ii) use its commercially reasonable
efforts to cause the registration statement relating thereto to become effective
and to remain effective for a period of one year from the date of the first
public offering of the Pledged Stock, or that



--------------------------------------------------------------------------------

portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to cause such Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section 11(a)
of the Securities Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Stock pursuant to this Section 6.7
valid and binding and in compliance with any and all other applicable
Requirements of Law. Each Grantor further agrees that a breach of any of the
covenants contained in this Section 6.7 will cause irreparable injury to the
Administrative Agent and the Lenders, that the Administrative Agent and the
Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.

6.8 Subordination. Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Administrative Agent, all Indebtedness owing by it to any Subsidiary of the
Borrower shall be fully subordinated to the indefeasible payment in full in cash
of such Grantor’s Obligations.

6.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Lender to collect such deficiency.

SECTION 7.     THE ADMINISTRATIVE AGENT

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact, solely upon the occurrence and during the continuance
of an Event of Default, with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:



--------------------------------------------------------------------------------

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Lenders’ security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v)(1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the Lenders’ security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) (other than pursuant to clause
(ii) thereof) unless an Event of Default shall have occurred and be continuing.



--------------------------------------------------------------------------------

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The reasonable out-of-pocket expenses of the Administrative Agent incurred
in connection with actions undertaken as provided in this Section 7.1, together
with interest thereon at a rate per annum equal to the highest rate per annum at
which interest would then be payable on any category of past due ABR Loans under
the Credit Agreement, from the date of payment by the Administrative Agent to
the date reimbursed by the relevant Grantor, shall be payable by such Grantor to
the Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Lender nor any of their respective officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Lenders hereunder are solely to protect the Administrative Agent’s and
the Lenders’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Lender to exercise any such powers. The
Administrative Agent and the Lenders shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

7.3 Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” in any such financing statements. Each Grantor hereby
ratifies and authorizes the filing by the Administrative Agent of any financing
statement with respect to the Collateral made prior to the date hereof.

7.4 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.



--------------------------------------------------------------------------------

SECTION 8.     MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the fees and disbursements of counsel to each
Lender and of counsel to the Administrative Agent, to the extent the Borrower
would be required to do so under Section 10.5 of the Credit Agreement.

(b) [Reserved].

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 10.5 of the Credit Agreement.

(d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and the Lenders and their successors and assigns; provided that no Grantor
may assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.

8.6 Set-Off. In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without notice to any Grantor, any such
notice being expressly waived by each Grantor to the extent permitted by
applicable law, upon any Obligations becoming due and payable by any Grantor
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of



--------------------------------------------------------------------------------

such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of such Grantor. Each Lender
agrees promptly to notify the relevant Grantor and the Administrative Agent
after any such application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such application.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by email or
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any indirect, special, exemplary, punitive or consequential damages.

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

8.14 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.9 of the Credit Agreement
shall become a Grantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex 1
hereto.

8.15 Releases. (a) At such time as the Loans, the Reimbursement Obligations and
the other Obligations (other than Obligations in respect of Specified Swap
Agreements) shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding, the Collateral shall be promptly
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall promptly deliver to such Grantor any Collateral held by the Administrative
Agent hereunder, and promptly execute and deliver to such Grantor such documents
as such Grantor shall reasonably request to evidence such termination and
release, and the Grantors shall be authorized to file all Uniform Commercial
Code termination statements, terminations of assignments and other filings or
documents necessary or appropriate to reflect such termination or release.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral. At the request and sole expense of the Borrower, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that the Borrower shall have delivered to the Administrative Agent, at
least ten Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Subsidiary Guarantor and the terms
of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith.



--------------------------------------------------------------------------------

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

[NAME OF GRANTOR] By:       Title:



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS



--------------------------------------------------------------------------------

Schedule 2

DESCRIPTION OF INVESTMENT PROPERTY

Pledged Stock:

 

Issuer

 

Class of Stock

 

Stock Certificate No.

   No. of Shares

Pledged Notes:

 

Issuer

 

Payee

 

Principal Amount



--------------------------------------------------------------------------------

Schedule 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

[List each office where a financing statement is to be filed]

Copyright, Patent and Trademark Filings

[List all filings]



--------------------------------------------------------------------------------

Schedule 4

LOCATION OF JURISDICTION OF ORGANIZATION

AND CHIEF EXECUTIVE OFFICE

 

Grantor

 

Jurisdiction of Organization

 

Location of Chief Executive Office



--------------------------------------------------------------------------------

Schedule 5

LOCATIONS OF INVENTORY AND EQUIPMENT

 

Grantor

 

Locations



--------------------------------------------------------------------------------

Schedule 6

COPYRIGHTS

PATENTS

TRADEMARKS



--------------------------------------------------------------------------------

Schedule 7

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

Annex 1 to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of                     , 20    , made by
                                                              (the “Additional
Grantor”), in favor of JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions or entities (the “Lenders”) parties to the Credit Agreement
referred to below. All capitalized terms not defined herein shall have the
meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, AOL Inc. (the “Borrower”), the Lenders and the Administrative Agent
have entered into a Credit Agreement, dated as of July 1, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of July 1, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the ratable
benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:      

Name:

Title:



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6



--------------------------------------------------------------------------------

—    EXHIBIT B

FORM OF

COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to Section 6.2(b) of the
Credit Agreement, dated as of July 1, 2013 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among AOL Inc.
(the “Borrower”), the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

I am the duly elected, qualified and acting [Chief Financial Officer] [Chief
Accounting Officer] [Controller] of the Borrower.

I have reviewed and am familiar with the contents of this Certificate.

I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and financial condition of the Borrower during the
accounting period covered by the financial statements available on the website
of the Securities and Exchange Commission for the period ending [    ] attached
hereto as Attachment 1 (the “Financial Statements”). Such review did not
disclose the existence during or at the end of the accounting period covered by
the Financial Statements, and I have no knowledge of the existence, as of the
date of this Certificate, of any condition or event which constitutes a Default
or Event of Default[, except as set forth below].

Attached hereto as Attachment 2 are the computations showing compliance with the
covenants set forth in Section 7.1 of the Credit Agreement.

[Attached hereto is [a description of any change in the jurisdiction of any Loan
Party] [a list of any material registered Intellectual Property or applications
therefor acquired or filed by any Loan Party] [a description of any Person that
has become a Material Subsidiary] [a description of any interest acquired in any
Commercial Tort Claim with a potential value in excess of $5,000,000] since the
date of the previously delivered Certificate.]1

[As of the date hereof, the Borrower hereby designates the following Restricted
Subsidiaries as Material Subsidiaries:]2

IN WITNESS WHEREOF, I have executed this Certificate this      day of
            , 20    .

 

 

Name: Title:

 

1  AOL: Delete if not applicable

2  AOL: Delete if not applicable



--------------------------------------------------------------------------------

—    Attachment 1

to Compliance Certificate

[Attach Financial Statements]3

 

3  AOL: Delete if not applicable



--------------------------------------------------------------------------------

—    Attachment 2

to Compliance Certificate

The information described herein is as of             ,         , and pertains
to the period from             ,          to             ,         .

—    [Set forth Covenant Calculations]4

 

4  AOL: Attach calculations showing compliance with the Consolidated Leverage
Ratio and the Consolidated Interest Coverage Ratio.



--------------------------------------------------------------------------------

—    EXHIBIT C

FORM OF CLOSING CERTIFICATE

[INSERT NAME OF LOAN PARTY]

            , 201    

I, the undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF LOAN PARTY],
(the “Company”), hereby certify on behalf of the Company:

1. This Certificate is being delivered in connection with that certain Credit
Agreement, dated as of July 1, 2013 (as the same may be modified, amended, or
restated from time to time, the “Credit Agreement”), by and among AOL Inc., a
Delaware corporation, as Borrower, the Lenders listed on the signature pages
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent and a Lender.
Capitalized terms not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

2. Each of the representations and warranties made by the Company in or pursuant
to the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date.

3. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the Loans to be made on the date hereof and the
use of proceeds thereof, unless such Default or Event of Default has been duly
waived. [Borrower only]

4. The conditions precedent set forth in Section 5.1 of the Credit Agreement
were satisfied as of the Closing Date. [Borrower only]

5. Attached hereto as Exhibit A is a true, correct and complete copy of the
Certificate of Incorporation, including all amendments thereto, of the Company,
as in effect on and as of the date hereof, certified as of a recent date by the
Secretary of State of the State of             . As of the date hereof, the
attached Certificate of Incorporation has not been amended or modified, no other
charter documents have been filed with the Secretary of State of the State of
            , and no amendment or modification to the Certificate of
Incorporation has been authorized on behalf of the Company.

6. Attached hereto as Exhibit B is a true, correct and complete copy of the
Bylaws, including all amendments thereto, of the Company, as in effect on and as
of the date hereof. Such Bylaws are in full force and effect and have not been
amended or modified as of the date hereof.



--------------------------------------------------------------------------------

7. Attached hereto as Exhibit C is a true, correct and complete copy of the Good
Standing Certificate dated on or around the date hereof and issued by the
Secretary of State of the State of                     ; and no action has been
taken by the Company that would cause such good standing certificate to cease to
be valid.

8. Attached hereto as Exhibit D is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company on
            , 201    , authorizing the execution and delivery of the Loan
Documents to which the Company is a party and the transactions contemplated
thereby. Such resolutions have not in any way been amended, modified, revoked or
rescinded, and are in full force and effect on the date hereof.

9. The following persons are now duly elected and qualified officers of the
Company holding the offices indicated next to their respective names below, and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver on behalf of the Company each of the Loan
Documents to which it is a party and any certificate or other document to be
delivered by the Company pursuant to the Loan Documents to which it is a party:

 

Name

  

Office

 

Signature

    

 

    

 

    

 

    

 

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, in his/her capacity as [officer title] of
the Company, has hereunto set his/her hand as of the date first written above.

 

By:  

 

Name:   Title:  

The undersigned, [confirming officer name] in [his/her] capacity as [confirming
officer title] of the Company, does hereby certify that [officer name] is the
duly elected, qualified and acting [officer title] of the Company, and that the
signature set forth above is [his/her] genuine signature.

 

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT D

—    FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.   Assignor:   

 

   2.   Assignee:   

 

        [and is an Affiliate/Approved Fund of [identify Lender]5] 3.  
Borrower(s):   

 

   4.   Administrative Agent:                                             , as
administrative agent under the Credit Agreement 5.   Credit Agreement:    The
Credit Agreement dated as of July 1, 2013 among AOL Inc., the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent

 

5  Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned6

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans7      $            $                   %     $         $     
          %     $         $                % 

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

NAME OF ASSIGNOR By:  

 

  Title: ASSIGNEE

 

NAME OF ASSIGNEE By:  

 

  Title:

 

6  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”).

7  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 

2



--------------------------------------------------------------------------------

[Consented to and]8 Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By  

 

  Title: [Consented to:]9 AOL INC. By  

 

  Title: [NAME OF ANY OTHER RELEVANT PARTY] By  

 

  Title:

 

8  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

9  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

Credit Agreement, dated as of July 1, 2013 (as amended, supplemented or
otherwise modified from time

to time, the “Credit Agreement”), among AOL Inc. (the “Borrower”), the Lenders
party thereto and

JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”)

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of July 1, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)),
among AOL Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20    



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of July 1, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among AOL Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20    



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of July 1, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among AOL Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20    



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of July 1, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among AOL Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20    



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

INCREASED FACILITY ACTIVATION NOTICE—INCREMENTAL TERM LOANS

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

   under the Credit Agreement referred to below

Reference is made to the Credit Agreement, dated as of July 1, 2013 (as amended,
supplemented or modified from time to time, the “Credit Agreement”), among AOL
Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”). Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

This notice is an Increased Facility Activation Notice referred to in the Credit
Agreement, and the Borrower and each Lender party hereto hereby notify you that:

1. Each Lender party hereto agrees to make an Incremental Term Loan in the
amount set forth opposite such Lender’s name on the signature pages hereof under
the caption “Incremental Term Loan Amount”.

2. The Increased Facility Closing Date is                     .

3. The aggregate principal amount of Incremental Term Loans contemplated hereby
is $        .

4. The Incremental Term Loan of each Lender party hereto shall mature in
            consecutive installments, commencing on             , 20    , each
of which shall be in an amount equal to (i) the percentage which the principal
amount of such Lender’s Incremental Term Loan made on the Increased Facility
Closing Date constitutes of the aggregate principal amount of Incremental Term
Loans made on the Increased Facility Closing Date multiplied by (ii) the amount
set forth below opposite such installment:

 

Installment

   Principal Amount         

[Insert installment dates and amounts]

5. The Incremental Term Maturity Date for the Incremental Term Loans
contemplated hereby is             , 20    .

6. The Applicable Margin for the Incremental Term Loans contemplated hereby is
    % per annum in the case of Eurodollar Loans and     % per annum in the case
of ABR Loans. [INSERT GRID IF APPLICABLE]

7. The agreement of each Lender party hereto to make an Incremental Term Loan on
the Increased Facility Closing Date is subject to the satisfaction of the
following conditions precedent:

(a) The Administrative Agent shall have received this notice, executed and
delivered by the Borrower and each Lender party hereto.



--------------------------------------------------------------------------------

(b) [Insert other applicable conditions precedent, including, without
limitation, delivery of a closing certificate from the Borrower and amendments
to the Security Documents (to the extent necessary).]

(c) After giving effect to the making of the Incremental Term Loans contemplated
hereby on the Increased Facility Closing Date, (i) each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of such date as if made
on and as of such date and (ii) no Default or Event of Default shall have
occurred and be continuing.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

      AOL INC.       By:  

 

        Name:         Title: Incremental Term Loan Amount     [NAME OF LENDER] $
              By:  

 

        Name:         Title: CONSENTED TO:      

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

      By:  

 

        Name:         Title:      



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

INCREASED FACILITY ACTIVATION NOTICE—INCREMENTAL REVOLVING COMMITMENTS

 

To:                                          , as Administrative Agent

   under the Credit Agreement referred to below

Reference is made to the Credit Agreement, dated as of July 1, 2013 (as amended,
supplemented or modified from time to time, the “Credit Agreement”), among AOL
Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”). Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

This notice is an Increased Facility Activation Notice referred to in the Credit
Agreement, and the Borrower and each of the Lenders party hereto hereby notify
you that:

1. Each Lender party hereto agrees to obtain a Revolving Commitment or increase
the amount of its Revolving Commitment as set forth opposite such Lender’s name
on the signature pages hereof under the caption “Incremental Revolving
Commitment Amount”.

2. The Increased Facility Closing Date is                     .

3. The aggregate amount of incremental Revolving Commitments contemplated hereby
is $        .

4. The agreement of each Lender party hereto to obtain an incremental Revolving
Commitment on the Increased Facility Closing Date is subject to the satisfaction
of the following conditions precedent:

(a) The Administrative Agent shall have received this notice, executed and
delivered by the Borrower and each Lender party hereto.

(b) [Insert other applicable conditions precedent, including, without
limitation, delivery of a closing certificate from the Borrower and amendments
to the Security Documents (to the extent necessary).]

(c) (i) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date and (ii) no
Default or Event of Default shall have occurred and be continuing.

[Signature page follows]



--------------------------------------------------------------------------------

      AOL INC.       By:  

 

        Name:         Title: Incremental Revolving Commitment Amount     [NAME
OF LENDER] $               By:  

 

        Name:         Title: CONSENTED TO:      

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

      By:  

 

        Name:         Title:      



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

NEW LENDER SUPPLEMENT

SUPPLEMENT, dated                     , to the Credit Agreement, dated as of
July 1, 2013 (as amended, supplemented or modified from time to time, the
“Credit Agreement”), among AOL Inc. (the “Borrower”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Credit Agreement provides in Section 2.18(b) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Borrower and the Administrative Agent (which consent
shall not be unreasonably withheld) in connection with a transaction described
in Section 2.18(a) thereof by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

WHEREAS, the undersigned now desires to become a party to the Credit Agreement;

NOW, THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this Supplement is accepted by the
Borrower and the Administrative Agent, become a Lender for all purposes of the
Credit Agreement to the same extent as if originally a party thereto, with [an
Incremental Term Loan] [a Revolving Commitment] of $        .

2. The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Supplement and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 6.1 thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (iv) if it is a Non-U.S. Lender, attached to this Supplement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the undersigned, and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

  

 

     

 

     

 

  

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

 

Accepted this      day of             , 20    : AOL INC. By:  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NOTICE OF BORROWING

JPMORGAN CHASE BANK, N.A.

as Administrative Agent under the

Credit Agreement referred to below

            , 20    

Attention:

Re: AOL INC. (the “Borrower”)

Reference is made to the Credit Agreement, dated as of July 1, 2013 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent for such Lenders. Capitalized
terms used herein without definition are used as defined in the Credit
Agreement.

The Borrower hereby gives you irrevocable notice, pursuant to Section 2.2 of the
Credit Agreement of its request of a Borrowing (the “Proposed Borrowing”) under
the Credit Agreement and, in that connection, sets forth the following
information:

A. The date of the Proposed Borrowing is             ,          (the “Funding
Date”).

B. The aggregate principal amount of the Proposed Borrowing of Revolving Loans
is $        , of which $         consists of ABR Loans and $         consists of
Eurodollar Loans having an initial Interest Period of      months.

The Borrower hereby certifies that the following statements are true on the date
hereof, both before and after giving effect to the Proposed Borrowing and any
other Loan to be made or Letter of Credit to be Issued on or before the Funding
Date:

(i) the representations and warranties set forth in Section 4 of the Credit
Agreement and elsewhere in the Loan Documents are true and correct in all
material respects on and as of such Funding Date except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct on and as of such
earlier date; and

(ii) no Default or Event of Default has occurred and is continuing.



--------------------------------------------------------------------------------

AOL INC. By:  

 

  Name:   Title:

 

[Signature Page to Notice of Borrowing]